Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 1 of 91 PageID #: 11485



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ------------------------------------X
   UNI-SYSTEMS, LLC,

                           Plaintiff,
                                                   MEMORANDUM & ORDER
               v.
                                                   17-CV-147(KAM)(CLP)
   UNITED STATES TENNIS ASSOCIATION
   NATIONAL TENNIS CENTER INCORPORATED,
   HUNT CONSTRUCTION GROUP, INC.,
   HARDESTY & HANOVER, LLC, HARDESTY &
   HANOVER, LLP, and GEIGER GOSSEN
   CAMPBELL ENGINEERS, P.C., DBA GEIGER
   ENGINEERS, 1

                       Defendants.
   ------------------------------------X

   KIYO A. MATSUMOTO, United States District Judge:

               Plaintiff Uni-Systems, LLC (“Plaintiff” or “Uni-

   Systems”) commenced the instant action against United States

   Tennis Association National Tennis Center, Hunt Construction

   Group, Inc., Hardesty & Hanover, LLC, Hardesty & Hanover, LLP,

   and Geiger Campbell Engineers, P.C. (collectively,

   “Defendants”), alleging, inter alia, that Defendants infringed

   upon United States Patent No. 6,789,360 (the “‘9360 Patent”) and

   United States Patent No. 7,594,360 (the “‘4360 Patent”), both of

   which are owned by Uni-Systems and relate to retractable roof

   design.


   1 Uni-Systems also named the following as defendants: Rossetti Inc.; Matthew
   L. Rossetti Architect, P.C.; Morgan Engineering Systems, Inc.; Morgan Kinetic
   Structures, Inc.; and Morgan Automation, Inc. On April 7, 2020, the court
   transferred Uni-Systems’ claims against these parties. (See ECF No. 419.)
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 2 of 91 PageID #: 11486



               Before the court are the parties’ submissions for

   claim construction of five terms in the ‘9360 Patent: (i) “tied

   arch,” (ii) “to assume most gravity induced stress,” (iii)

   “retention mechanism,” (iv) “retention element,” (v) “preventing

   said roof member from being lifted upwardly”; and six terms in

   the ‘4360 Patent: (i) “a lateral release system for each of said

   transport mechanism,” (ii) “interposed between,” (iii) “stable

   movement,” (iv) “limited amount of movement,” (v) “very small

   side load,” and (vi) “no need for additional lateral

   reinforcement.”     The court construes these terms pursuant to the

   discussion set forth below.

                                   Background

               As indicated in the court’s prior orders in this

   litigation, Uni-Systems describes itself as the “leading

   designer of retractable roof systems in the United States.”

   (ECF No. 325, Second Amended Complaint, ¶ 18).          Uni-Systems has

   developed valuable intellectual property in connection with its

   retractable roof designs, including the two patents at issue

   here: the ‘9360 Patent and the ‘4360 Patent.

               Uni-Systems commenced the instant patent infringement

   action on January 11, 2017, alleging that Defendants infringed

   on the ‘9360 Patent and ‘4360 Patent in connection with their

   design, manufacture, and construction of retractable roofs over

   the Arthur Ashe Stadium and the Louis Armstrong Stadium at the

                                        2
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 3 of 91 PageID #: 11487



   National Tennis Center in Queens, New York.           The parties

   submitted a “Joint Claim Terms Chart” on August 10, 2018,

   setting forth the parties’ respective constructions of the

   disputed claim terms.      (See ECF No. 253-1, Joint Claim Terms

   Chart (“JCTC”).) 2    The court held a claim construction, or

   Markman, hearing on December 13-14, 2018, at which the parties

   presented tutorials and expert testimony from R. Shankar Nair,

   Ph.D. (“Dr. Nair”) (Uni-Systems’ expert) and Timothy J. Lack, PE

   (“Mr. Lack”) (Defendants’ expert) as to the construction of the

   disputed terms.      (Transcript of Markman Hearing (“Hr’g Tr.”).)

               The parties filed pre-Markman briefs (see ECF No. 259,

   Uni-Systems’ Opening Claim Construction Brief (“Pl. Mem.”); ECF

   No. 269, Defendants’ joint Claim Construction Brief (“Def.

   Mem.”); ECF No. 274, Uni-Systems’ Reply Claim Construction Brief

   (“Pl. Rep.”)), post-Markman briefs (see ECF No. 329, Defendants’

   Joint Supplemental Claim Construction Brief (“Def. Supp. Mem.”);

   ECF No. 330, Uni-Systems’ Post-Hearing Claim Construction Brief

   (“Pl. Supp. Mem.”)), and notices of supplemental authority and

   evidence (ECF No. 341, Uni-Systems’ Notice of Supplemental

   Authority; ECF No. 343, Defendants’ Response to Notice of

   Supplemental Authority; ECF No. 354, Uni-Systems’ Notice of

   Supplemental Evidence; ECF No. 356, Defendants’ Joint Response


   2 The parties agreed to the construction of certain terms, removing them from
   contention. (ECF No. 312-1, Joint Claim Construction Glossary.)


                                         3
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 4 of 91 PageID #: 11488



   to Notice of Supplemental Evidence; ECF No. 357, Hunt’s

   Response; ECF No. 358, Geiger’s Response).

                                    Discussion

               A patent must describe the exact scope of an invention

   to effectively protect an inventor’s rights.           See Markman v.

   Westview Instruments, Inc., 517 U.S. 370, 373 (1996).             Through a

   patent’s claims, a patentee defines the precise scope of the

   invention and, thus, the scope of the patentee’s right to

   exclude others from making, using, or selling the patented

   invention.    Id.    Any patent infringement action, therefore, must

   begin with a proper construction of a patent’s claim

   limitations.      See Innova/Pure Water, Inc. v. Safari Water

   Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004).

   I.    Legal Standards for Claim Construction

        A. General Principles

               “‘[T]he construction of a patent, including terms of

   art within its claim,’ is not for a jury but ‘exclusively’ for

   ‘the court’ to determine.”       Teva Pharmaceuticals USA, Inc. v.

   Sandoz, Inc., 574 U.S. 318, 321 (2015) (quoting Markman, 517

   U.S. at 372). 3     The claim construction analysis, an issue of


   3 In Teva, the Supreme Court held that the Federal Circuit must apply a clear
   error standard when reviewing a district court’s resolution of subsidiary
   factual matters made in the course of its construction of a patent claim.
   When a “district court reviews only evidence intrinsic to the patent (the
   patent claims and specifications, along with the patent’s prosecution
   history), the judge’s determination will amount solely to a determination of
   law, and the Court of Appeals will review that construction de novo.” Teva,

                                         4
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 5 of 91 PageID #: 11489



   substantive patent law, is governed by Federal Circuit law.              See

   Spiel Assoc., Inc. v. Gateway Bookbinding Sys., Ltd., No. 03-CV-

   4696, 2007 WL 6148516, at *3 (E.D.N.Y. June 21, 2007).             The

   claim construction determination governs the question of

   infringement, and also serves an important “public notice

   function” by providing notice to the public of what inventions

   are (or are not) covered by a given patent.          Markman, 517 U.S.

   at 373; see also Pitney Bowes, Inc. v. Hewlett–Packard Co., 182

   F.3d 1298, 1311 (Fed. Cir. 1999) (referring to “public notice

   function” of patent claims).

               “The words of a claim are generally given their

   ordinary and customary meaning as understood by a person of

   ordinary skill in the art” (“POSITA”) “when read in the context

   of the specification and prosecution history.”           Thorner v. Sony

   Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012)

   (citing Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir.

   2005)).   “There are only two exceptions to this general rule: 1)

   when a patentee sets out a definition and acts as his own

   lexicographer, or 2) when the patentee disavows the full scope

   of a claim term either in the specification or during

   prosecution.”     Id.   Although redefinition or disavowal need not


   574 U.S. at 331. “In some cases, however, the district court will need to
   look beyond the patent’s intrinsic evidence and to consult extrinsic evidence
   in order to understand, for example, the background science or the meaning of
   a term in the relevant art during the relevant time period.” Id.


                                         5
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 6 of 91 PageID #: 11490



   be express to be clear, Trustees of Columbia Univ. in City of

   New York v. Symantec Corp., 811 F.3d 1359, 1364 (Fed. Cir.

   2016), they must both meet an “exacting” standard, Thorner, 669

   F.3d at 1365.

               “To act as its own lexicographer, a patentee must

   ‘clearly set forth a definition of the disputed claim term’

   other than its plain and ordinary meaning.”          Id. (quoting CCS

   Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir.

   2002)).   “It is not enough for a patentee to simply disclose a

   single embodiment or use a word in the same manner in all

   embodiments, the patentee must ‘clearly express an intent’ to

   redefine the term.”      Id. (quoting Helmsderfer v. Bobrick

   Washroom Equip., Inc., 527 F.3d 1379, 1381 (Fed. Cir. 2008)).

               Disavowal “requires that the specification or

   prosecution history make clear that the invention does not

   include a particular feature or is clearly limited to a

   particular form of the invention.”        Hill-Rom Servs., Inc. v.

   Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014).           Mere

   criticism of a particular embodiment encompassed in the plain

   meaning of a claim term is not enough to rise to the level of

   clear disavowal.     Epistar Corp. v. Int’l Trade Comm’n, 566 F.3d

   1321, 1335 (Fed. Cir. 2009).       “[E]ven where a particular

   structure makes it particularly difficult to obtain certain

   benefits of the claimed invention, this does not rise to the

                                        6
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 7 of 91 PageID #: 11491



   level of disavowal of the structure.”         Thorner, 669 F.3d at 1366

   (quotation omitted).      Even if the only embodiment contains, or

   all of the embodiments contain, a particular limitation, that

   “is likewise not enough” for a court to read the limitation into

   the claim.    Id.

               Courts must read claims in view of the specification,

   but may not simply import limitations from the specification

   into the claims.     Prima Tek II, L.L.C v. Polypap, S.A.R.L., 318

   F.3d 1143, 1148 (Fed. Cir. 2003).        Similarly, although a

   patent’s specification describes specific embodiments of the

   patent, including preferred embodiments, the court should take

   care not to automatically construe the claim as limited to the

   disclosed embodiments.      Phillips, 415 F.3d at 1312-13.        On the

   other hand, “a claim interpretation that excludes a preferred

   embodiment from the scope of the claim is rarely, if ever,

   correct.”    Accent Packaging, Inc. v. Leggett & Platt, Inc., 707

   F.3d 1318, 1326 (Fed. Cir. 2013) (quoting On–Line Techs., Inc.

   v. Bodenseewerk Perkin–Elmer GmbH, 386 F.3d 1133, 1138

   (Fed.Cir.2004)).

               A court addressing a claim construction dispute need

   not always offer a construction on a disputed claim term beyond

   “plain and ordinary meaning.”       Eon Corp. IP Holdings v. Silver

   Spring Networks, 815 F.3d 1314, 1319 (Fed. Cir. 2016).            Courts

   often resolve claim construction disputes by rejecting a narrow

                                        7
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 8 of 91 PageID #: 11492



   construction and holding that the disputed term should retain

   its plain and ordinary meaning.        See, e.g., ActiveVideo

   Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1326

   (Fed. Cir. 2012); Finjan, Inc. v. Secure Computing Corp., 626

   F.3d 1197, 1207 (Fed. Cir. 2010) (resolving dispute by rejecting

   defendants’ construction and adopting “plain and ordinary

   meaning”).    But “[a] determination that a claim term ‘needs no

   construction’ or has the ‘plain and ordinary meaning’ may be

   inadequate when a term has more than one ‘ordinary’ meaning or

   when reliance on a term’s ‘ordinary’ meaning does not resolve

   the parties’ dispute.”      Eon Corp., 815 F.3d at 1318 (quoting O2

   Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351,

   1361 (Fed. Cir. 2008)).

       B. Evidentiary Sources in Claim Construction

               District courts have “wide latitude” in determining

   the procedure by which to reach a final determination regarding

   construction of a claim.      Ballard Med. Prods. v. Allegiance

   Healthcare Corp., 268 F.3d 1352, 1358 (Fed. Cir. 2001).            “As

   long as the trial court construes the claims to the extent

   necessary to determine whether the accused device infringes, the

   court may approach the task in any way that it deems best.”              Id.

   The court need only construe claims that are “in controversy,

   and only to the extent necessary to resolve the controversy.”

   Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803

                                        8
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 9 of 91 PageID #: 11493



   (Fed. Cir. 1999).     The focus is on resolution of disputed

   meanings and scope for use in determination of infringement.             O2

   Micro, 521 F.3d at 1362.

               Though courts have discretion over claim construction

   procedure, the law surrounding claim construction is well-

   established.    Courts must construe patent claims “objectively,”

   Vivid Techs., 200 F.3d at 803, by seeking to accord a claim the

   meaning it would have to a “person of ordinary skill in the art

   at the time of the invention,” Innova/Pure Water, Inc., 381 F.3d

   at 1116.    In doing so, a court must consider three primary

   sources within the intrinsic evidence of record: (1) the

   language of the claims, (2) the specification, and (3) the

   prosecution history.      Secure Web Conference Corp. v. Microsoft

   Corp., No. 13-CV-2642, 2014 WL 4954644, at *1 (E.D.N.Y. Oct. 2,

   2014) (citing Vitronics Corp. v. Conceptronic, Inc., 90 F.3d

   1576, 1582 (Fed. Cir. 1996)).

            1. Claim Language

               First, the court looks to the “words of the claims

   themselves, both asserted and nonasserted, to define the scope

   of the patented invention.”       HowLink Global LLC v. Network

   Commc’ns Int’l. Corp., 561 F. App’x 898, 905 (Fed. Cir. 2014)

   (quoting Vitronics, 90 F.3d at 1582).         The words of the claim

   are the “controlling focus” of the analysis.          Secure Web, 2014

   WL 4954644, at * 2 (citing Digital Biometrics, Inc. v. Identix,

                                        9
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 10 of 91 PageID #: 11494



   Inc., 149 F.3d 1335, 1344 (Fed. Cir. 1998)).          The language of a

   claim is generally given its ordinary and customary meaning,

   unless, as explained above, a distinct definition is employed in

   the specification or prosecution history.          See Digital

   Biometrics, 149 F.3d at 1344 (citing York Prods., Inc. v. Cent.

   Tractor Farm & Family Ctr., 99 F.3d 1568, 1572 (Fed. Cir.

   1996)).    The ordinary and customary meaning of a term is that

   which one of “ordinary skill in the art at the time of the

   invention” (a “POSITA”) would understand.          Innova/Pure Water,

   381 F.3d at 1116.

             2. Specification

               Second, the court looks to a patent’s specification,

   as “[c]laims must be read in view of the specification, of which

   they are a part.”      Markman v. Westview Instruments, Inc., 52

   F.3d 967, 979 (Fed. Cir. 1995), aff’d, 517 U.S. 370.            Though

   terms are generally given their plain and ordinary meaning to a

   POSITA, an exception exists where “a patentee sets out a

   definition and acts as her own lexicographer.”           Stryker Corp. v.

   Zimmer, Inc., 837 F.3d 1268, 1272 (Fed. Cir. 2016).           The

   patentee’s intent to act as his or her own lexicographer must be

   clear.    Vitronics, 90 F.3d at 1582.       If a patentee selects a

   meaning distinct from that which the claim terms would otherwise

   have to a POSITA, the different meaning must be set out in the

   specification in a manner sufficient to give a POSITA notice of

                                        10
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 11 of 91 PageID #: 11495



   the change from the usual meaning.         Innova/Pure Water, 381 F.3d

   at 1117.    “Because the inquiry into the meaning of claim terms

   is an objective one, a patentee who notifies the public that

   claim terms are to be limited beyond their ordinary meaning

   . . . will be bound by that notification, even where it may have

   been unintended.”      Id.

               In reviewing the specification, courts must be careful

   not read limitations from the specification into a claim.

   Howmedica Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312, 1321

   (Fed. Cir. 2016) (citing Phillips, 415 F.3d at 1323); see also

   Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 1368 (Fed.

   Cir. 2005).     Furthermore, “the presence of a dependent claim

   that adds a particular limitation gives rise to a presumption

   that the limitation in question is not present in the

   independent claim.”      Phillips, 415 F.3d at 1315.

            3. Prosecution History

               Third, the court may consider the prosecution history

   of the patent, if it is in evidence.         Id.   A patent’s

   prosecution history contains a complete record of all

   proceedings before the United States Patent and Trademark Office

   (“USPTO”), including any express representations made by the

   applicant regarding the scope of the patent’s claims.            See id.

   A patent’s prosecution history, like the specification, provides

   evidence of how the USPTO and the inventor understood the

                                        11
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 12 of 91 PageID #: 11496



   patent.    Id.   The prosecution history “limits the interpretation

   of claim terms so as to exclude any interpretation that was

   disclaimed during prosecution.”        Southwall Tech., Inc. v.

   Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995).            This is

   because “[c]laims may not be construed one way in order to

   obtain their allowance and in a different way against accused

   infringers.”     Id.

             4. Extrinsic Evidence

               Finally, though courts look primarily to intrinsic

   evidence in resolving a claim construction dispute, a court may

   consider extrinsic evidence when ambiguity remains after

   consulting the intrinsic evidence.         Vitronics, 90 F.3d at 1583.

   Extrinsic evidence may assist the court in understanding the

   underlying technology, the meaning of terms to a POSITA, and how

   the invention works.      Phillips, 415 F.3d at 1317.       Extrinsic

   evidence is less significant than the intrinsic record in

   determining the legally operative meaning of claim language, and

   courts should not place too much reliance on extrinsic evidence.

   Id.   Relevant extrinsic evidence includes expert testimony,

   inventor testimony, dictionaries, and relevant treatises or

   articles.    Id.

   II.   Construction of Disputed Claim Terms

               Bearing in mind these principles of claim

   construction, the court addresses each disputed term in the

                                        12
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 13 of 91 PageID #: 11497



   ‘9630 and ‘4360 Patents in turn, and construes the claims as

   described below.

       A. Terms in the ‘9360 Patent

                The ‘9360 Patent “discloses a retractable roof system

   for a stadium.”     (Pl. Mem. at 3.)      The ‘9360 Patent, which

   derives its priority from U.S. Provisional Application No.

   60/263,645 (the “‘645 Provisional”), was filed on January 22,

   2002, and issued on September 14, 2004 with 23 claims.             (ECF No.

   260, Decl. in Supp. of Uni-Systems’ Opening Claim Construction

   Brief, Ex. F, ‘9360 Patent, at 1.) 4

               Uni-Systems developed the ‘9360 Patent to address the

   need for an improved stadium roof design that was lighter in

   weight, less bulky, and less likely to interfere with the view

   of spectators within the stadium than conventional stadium roof

   designs.    (Id. at Abstract.)      In Uni-Systems’ patented design,

   roof panels are mounted for movement along guide tracks, and at

   least one major truss spans the distance between roof support

   locations.     (Id. at 02:14-19, 02:35-38.) 5      The major truss is

   configured as a tied arch.       (Id. at 02:14-19.)      A curved, convex

   guide track is mounted to the curved, convex upper portion of



   4 In future references, the court cites to Plaintiff’s exhibits only by the
   corresponding letter reference (e.g., Ex. A) and to Defendants’ exhibits only
   by the corresponding numerical reference (e.g., Ex. 1).
   5 Citations to the ‘9360 Patent and ‘4360 Patent utilize the internal
   pagination of the patent documents.


                                        13
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 14 of 91 PageID #: 11498



   the tied arches.      (Id. at 02:51-55.)     The movable roof panels

   are supported by carrier assemblies, which traverse the guide

   tracks.    (Id. at 5:23-33.)     The retractable roof system, as

   included in a stadium, is illustrated at a high level in Figure

   1 of the ‘9360 Patent:




   (Id. at Fig. 1.)

               The parties dispute the proper construction of five

   terms in the ‘9360 Patent: (i) “tied arch”; (ii) “to assume most

   gravity induced stress”; (iii) “retention mechanism”; (iv)

   “retention element”; and (v) “preventing said roof member from

   being lifted upwardly.”       All disputed terms in the ‘9360 Patent

   appear in Claim 1.      (Id. at 10:06-26.)     The court will address

   the proper construction of each disputed term in turn.

           1. “Tied Arch” and “To Assume Most Gravity Induced Stress”
              (Claim 1)

               The terms “tied arch” and “to assume most gravity

                                        14
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 15 of 91 PageID #: 11499



   induced stress” appear in Claim 1 as follows:

            [A]t least one major truss spanning a distance
            between a first support location and a second
            support location that is at least 200 feet, said
            major truss being structurally configured as a tied
            arch having a curved convex upper portion and a
            tensioned lower portion that extends directly
            beneath said curved convex upper portion and is
            shaped, sized and positioned to assume most gravity
            induced stress within the major truss as tension.

   (‘9360 Patent at 10:07–12 (emphasis added).)          As background,

   Plaintiff’s expert, Dr. Nair provided some helpful context

   regarding arches.      (Hr’g Tr. at 20:11-21:11.)      A “classic” arch

   is fixed to an abutment, and when a load is placed on the arch,

   the whole arch goes into compression and squeezes to prevent it

   from spreading out by its connections into the ground.            (Id. at

   20:11-20:19.)     Where the arch is elevated, the outward thrust

   cannot be pushed into the ground, and to address this issue, a

   connector is placed between the two ends of the upper arch.

   (Id. at 21:01-22:03.)      In this structure, which Dr. Nair refers

   to as a “tied arch,” the upper member is usually called the

   “rib” and the lower member is called the “tie.”           (Id. at 22:14-

   16.)    When a uniform load is placed on this structure, the rib

   is in compression and the tie, preventing the rib from spreading

   by holding its ends, is in tension.         (Id. at 23:14-16.)     The

   compression in the rib equals the tension in the tie.            (Id. at

   23:16-19.)     When a non-uniform load is placed on the structure,

   however, like a retractable roof, the loaded part falls and the

                                        15
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 16 of 91 PageID #: 11500



   unloaded part rises, “like a teeter totter.”          (Id. at 24:12-14.)

   In this situation, some bending and flexion may occur, and

   elements, e.g., vertical or diagonal, are added between the two

   members to stabilize the structure.          (Id. at 24:09-19.)

               Plaintiff argues the court should construe “tied arch”

   consistent with its plain and ordinary meaning as set forth in

   Claim 1, specifically, as “an arch in which the ends are

   connected with a connecting member.”          (Pl. Mem. at 11-12.)

   Defendants argue the court should construe “tied arch” as “an

   arch having a curved convex upper portion and a tensioned lower

   portion connected by vertical members with few if any diagonal

   members between the portions.”         (Def. Mem. at 4.)    Although the

   parties each cited examples of tied arches utilizing only

   vertical elements, the experts agreed that a POSITA would define

   tied arch as an arch that has a tie between its support points,

   matching Plaintiff’s construction.          (Ex. A, Nair Decl., ¶ 32;

   Lack Dep. Tr. at 59:09-17 (“Q.         How would you define what a tied

   arch is, if you were providing a definition of ‘tied arch,’

   generally?     A.   I mean, it’s simple.      It would be an arch that

   has a tie between its support points instead of a non-tied

   between the support points.       Q.    Is that it?   A.   Yeah.”); see

   Hr’g Tr. at 210:02-14 (Lack).)         The primary dispute is, thus,

   whether a limitation eliminating most or all diagonal members

   from between the portions of the tied arch must be added to the

                                          16
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 17 of 91 PageID #: 11501



   otherwise plain and ordinary meaning of “tied arch,” based on

   the intrinsic evidence.       The court agrees with Plaintiff’s

   proposed construction and finds that no limitation regarding the

   inclusion or absence of diagonal elements is warranted.

               As Plaintiff contends, a tied arch structure is well

   known to a POSITA.      (See Pl. Mem. at 5.)      A POSITA would

   generally understand a tied arch as referring to a structural

   system having a curved member where the ends are interconnected

   with a tension member, i.e., are “tied together” by the lower

   member.    Both experts agree this is the case.        (See Hr’g Tr. at

   103:12-19 (Nair); Ex. BB, Nair Supp. Decl., ¶ 6; Hr’g Tr.

   210:02-14 (Lack).)      This plain meaning does not expressly

   require or exclude the presence of diagonal members.            (Nair

   Decl. ¶ 32 (“The presence or absence of diagonal members is

   irrelevant to the classification of an arch as a tied arch.”).)

   Dr. Nair provides an example of an article describing a tied

   arch with diagonal members.       (Ex. E, W. De Corte et al., Use of

   Continuous High-Frequency Strain Gauge Measurements for the

   Assessment of the Role of Ballast in Stress Reduction on Steel

   Railway Bridge Decks, at 352, Insight Vol. 48 No. 6 (June

   2006).)

               This plain meaning would generally govern, unless a

   distinct definition is employed in the specification or

   prosecution history.      See, e.g., Thorner, 669 F.3d at 1365.

                                        17
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 18 of 91 PageID #: 11502



   Despite Defendants’ arguments to the contrary, the court finds

   that nothing in the ‘9360 Patent suggests a narrower scope.

               Looking to the claim language, nothing in the ‘9360

   Patent, including the specification, expressly defines the term

   “tied arch” to exclude instances where there are diagonal

   members.    The ‘9360 Patent describes a “tied arch having a

   curved convex upper portion and a tensioned lower portion

   . . . .”    (‘9360 Patent at 10:10-12.)       The specification matches

   this definition, describing a tied arch, identically, as “having

   a curved convex upper portion and a lower portion . . . .”             (Id.

   at 04:40-41.)     In fact, other limitations noted in dependent

   claims supports rejecting Defendants’ narrow construction of

   “tied arch.”

               The ‘9360 Patent contains a dependent claim, Claim 5,

   which claims “[a] roof assembly according to claim 1, wherein

   said major truss does not make substantial utilization of

   diagonal structural elements therein to assume horizontal stress

   within said major truss.”       (Id. at 10:35-39.)     “[T]he presence

   of a dependent claim that adds a particular limitation gives

   rise to a presumption that the limitation in question is not

   present in the independent claim.”         Phillips, 415 F.3d at 1315;

   see also Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438

   F.3d 1374, 1380 (Fed. Cir. 2006) (reading an additional

   limitation from a dependent claim into an independent claim

                                        18
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 19 of 91 PageID #: 11503



   makes the additional limitation superfluous).           Claim 5 depends

   on Claim 1, but adds an additional element, i.e., elimination of

   substantial use of diagonal elements.         This is the only

   difference between Claim 1 and Claim 5, rendering this

   distinction particularly notable.         Had the patentees intended to

   define “tied arch” to exclude substantially all diagonal

   elements, they would not have needed to include Claim 5 or could

   have, as they did in Claim 5, drafted Claim 1 such that it

   defined “tied arch” to exclude diagonal elements.            Reading the

   limitation from dependent Claim 5 into independent Claim 1 would

   not be appropriate given the evidence in the record. 6

               Defendants further argue that adding diagonal elements

   would run contrary to the claim language and specification

   because the lower tensioned portion of the tied arch must

   “assume most gravity induced stress” within the tied arch and,

   if diagonal elements are included, the diagonal elements, not

   the lower portion, “will assume the stress, either as tension or

   compression, depending on the orientation of the diagonal

   element.”    (Def. Mem. at 10 (quoting ‘9360 Patent at 01:54-57).)



   6 Defendants respond to this point by arguing that Claim 5 “does nothing more
   than add the limitation that the diagonal elements (if present) do not absorb
   horizontal stress. Thus, Claim 5 merely describes the stress feature of a
   diagonal member if it is present.” (Def. Mem. at 11.) But Defendants
   provide no additional context to support this argument, for instance, whether
   diagonal elements would absorb other sorts of stress, and, although not of as
   much weight here, their expert also testified that Claim 5 did not preclude
   the use of diagonal elements. (Hr’g Tr. at 214:04-12 (Lack).)

                                        19
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 20 of 91 PageID #: 11504



   Defendants argue that the construction of “to assume most

   gravity induced stress” is relevant to the construction of “tied

   arch,” particularly as it bears on the relationship between the

   presence of diagonal elements and the patent’s scope.             The

   court, however, rejects this argument. 7

                             *           *           *

               Addressing Defendants’ argument requires a brief

   tangent.    The parties agree that “the lower portion of the tied

   arch assumes as tension most of the gravity induced stress

   within the major truss” should be construed according to its

   plain and ordinary meaning.       (Pl. Mem. at 9-10; Def. Mem. at

   14.) 8   But the parties, somewhat ironically, disagree as to the

   plain and ordinary meaning.       Plaintiff argues that a POSITA

   would understand the phrase, in context, to mean that the lower

   portion assumes most gravity induced stress as tension, rather

   than some other force (e.g., bending or compression.)             (Pl. Mem.

   at 10.)    Defendants argue that Plaintiff’s construction only



   7 Defendants argue Plaintiff erroneously treats the disputed terms “tied arch”
   and “to assume most gravity induced stress” as if they are independent.
   (Def. Mem. at 4-5.) Plaintiff asserts that this argument is disingenuous, as
   “it was Defendants, as outlined in their July 20, 2018 Proposed Claim
   Constructions, who requested that these two terms should be construed
   separately.” (Pl. Rep. at 1 n.1.)
   8 Defendants assert in the Joint Claim Terms Chart that the proper
   construction of “to assume most gravity induced stress” is “the lower portion
   assumes as tension more than 50% of the weight of the associated arch and the
   roof structure attached to it.” (JCTC at 2.) In Defendants’ brief,
   Defendants concede that the disputed phrase should be construed according to
   its plain and ordinary meaning and appear to abandon the construction
   proposed in the Joint Claim Terms Chart. (Def. Mem. at 14.)

                                        20
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 21 of 91 PageID #: 11505



   addresses the nature of stress in the lower member, and assert

   that a POSITA would understand the phrase to mean that the lower

   portion assumes most of the gravity induced force on the entire

   truss.    (Def. Mem. at 14.)     The court agrees with Plaintiff’s

   view of the phrase’s plain and ordinary meaning.

                As Dr. Nair testified, a POSITA would understand that

   a fundamental characteristic of tied arches is that gravity

   loads generally induce compression in the rib (i.e., the upper

   portion) and tension in the tie (i.e., the lower portion).

   (Nair Decl. ¶ 33.)      Either the tie or the rib, however, may also

   experience bending, which induces tensile stress on parts of the

   component and compressive stress on other parts of the

   component.     (See id.)   The following diagram illustrates the

   distinct stresses on each of the arch components:




   (Pl. Mem. at 10.)      Plaintiff argues a POSITA would understand

   that, in context, “to assume most gravity induced stress” simply

   means that the lower portion of the arch assumes as tension most

   of the gravity induced stress within the major truss.            (Id.)

               Furthermore, to construe “tied arch” to mean the lower

   portion must absorb “most” of the stress on the entire arch

                                        21
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 22 of 91 PageID #: 11506



   would turn it into a structure which is physically “impossible”

   to achieve.     (Nair Supp. Decl. ¶ 10); see, e.g., Contour IP

   Holding, LLC v. GoPro, Inc., No. 17-CV-4738, 2018 WL 3428606, at

   *4 (N.D. Cal. July 16, 2018) (refusing to adopt proposed

   construction that was “physically impossible” to achieve).             A

   POSITA would understand this, “given that in a tied arch, the

   gravity-induced stress is shared between the upper portion

   (primarily as compression) and the lower portion (primarily as

   tension).”     (Nair Supp. Decl. ¶¶ 9-10.)      The POSITA would also

   understand that the presence of either vertical or diagonal

   connecting members would not change this fact.           (Id. ¶ 7.)

               Plaintiff also persuasively argues that Defendants’

   proposed construction would conflict with various dependent

   claims set forth in the ‘9360 Patent.         (Pl. Rep. at 7.)     Claim 9

   recites “[a] roof assembly according to claim 1, wherein said

   major truss is constructed and arranged to have a center of mass

   that is positioned substantially along a span axis that

   intersects both said first and second support locations.”

   (‘9360 Patent at 10:57-60.)       Claim 10 recites “[a] roof assembly

   according to claim 9, wherein said major truss is shaped so as

   to be substantially symmetrical about said span axis.”            (Id. at

   10:61-63.)     And Claim 11 recites “[a] roof assembly according to

   claim 1, wherein said major truss is generally lenticular in

   shape.”    (Id. at 10:64-65.)     These proposed structures could not

                                        22
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 23 of 91 PageID #: 11507



   be reconciled with Defendants’ interpretation of the term “to

   assume most gravity induced stress,” nor could the preferred

   embodiment of a lenticular truss.         (Nair Supp. Decl. ¶ 11.)

   Overall, a POSITA would understand the phrase, in context, to

   mean most gravity induced stress in the lower portion is assumed

   as tension, with the remainder assumed by other forces, such as

   bending.    (Id. ¶ 12.)

               The prosecution history similarly supports rejecting

   Defendants’ construction of “to assume most gravity induced

   stress.”    During the examination, the examiner raised a prior

   art objection to Claim 1 based on U.S. Patent No. 5,257,481

   (Reppas).    (Ex. G, ‘9360 Patent File History, Oct. 1, 2003

   Amendment, at 11.)      The patentees explained, however, that

   Reppas “does not disclose any structure that could reasonably be

   deemed a tied arch.”      (Id.)   As the patentees noted, in Reppas:

            The arcuate support rails 26 are anchored at their
            distal ends to a structural support ring that
            extends around the periphery of the stadium roof and
            further engages the respective ends of the other
            support rails 26 as well. In this type of
            structural design, it is necessary to have support
            rails 26 extending in a number of different
            directions in order to prevent ovalization of the
            structural support ring. There are no tensioned
            lower portions in the Reppas design that extend
            directly beneath the support rails 26 and that
            assume most of the gravity-induced stress therein as
            tension, as amended claim 1 requires. The
            structural support ring is not directly beneath the
            support rails 26. Moreover, the gravity-induced
            stresses from the arch are not absorbed within the
            support ring as pure tension - compressive stresses

                                        23
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 24 of 91 PageID #: 11508



            as the support ring is stressed are passed onto the
            underlying supports as compression.

   (Id.)    The patentees also distinguished another Reppas design:

            In an alternative interpretation of the reference
            wherein the arches 40 are considered to be the
            purported ‘tied arch,’ the Applicant points out that
            they cannot actually be considered tied arches
            because they are set in concrete footings that are
            anchored within the underlying soil. Neither soil
            nor concrete are considered by structural engineers
            as being capable of withstanding significant stress
            in tension. Accordingly, stresses that are passed
            on from the arch 40 to the footings will be absorbed
            primarily as compression of the soil that is at the
            outboard ends of the concrete footings, rather than
            as tension on the soil that is between footings.

   (Id.)    These statements did not require that the lower portion

   assume most of the tension in the entirety arch as stress, just

   that the lower portion – in this case, a connecting tie –

   absorbed the gravity induced stress as tension, rather than

   another force.     (See Pl. Mem. at 10-11.)

               Plaintiff does not request construction of the term,

   and the court finds that Defendants’ proposed construction is

   not appropriate.      In many instances, the court can simply reject

   an alternative reading and give a term its plain and ordinary

   meaning.    But both parties here purportedly rely on the phrase’s

   plain and ordinary meaning, so “reliance on a term’s ‘ordinary’

   meaning does not resolve the parties’ dispute.”           Eon Corp., 815

   F.3d at 1318.     As a result, and in light of the foregoing

   discussion, the court adopts Plaintiff’s plain and ordinary



                                        24
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 25 of 91 PageID #: 11509



   meaning of the disputed term, “to assume most gravity induced

   stress,” i.e., that stress assumed in the lower portion is

   assumed as tension, not some other force.

                             *           *           *

               Returning to the term “tied arch,” the court turns to

   Defendants’ next argument.       Defendants argue that if diagonal

   elements were present, they would assume most gravity induced

   stress, not the lower portion.        This argument is moot in light

   of the court’s construction of “to assume most gravity induced

   stress.”    Just because a tied arch contains diagonal members

   does not mean the lower portion would not assume gravity induced

   stress as tension, rather than some other force.           (See Nair

   Supp. Decl. ¶ 7.)

               Defendants, nevertheless, cite to various portions of

   the specification which, they argue, support their narrow

   construction.     Defendants first cite language in the

   specification where the patentees described other arches, most

   notably, a “Warren truss, [which] includes parallel upper and

   lower horizontal elements and a plurality of diagonal elements

   connecting the upper and lower horizontal elements.”            (‘9360

   Patent at 01:51-54.)      But, as Plaintiff persuasively asserts,

   the patent merely describes an alternative type of truss,

   without clearly disclaiming or disavowing the use of diagonal



                                        25
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 26 of 91 PageID #: 11510



   elements in a tied arch, or making clear that a tied arch or

   truss with a diagonal element is outside the invention’s scope. 9

               Defendants next cite to Figure 3 of the specification,

   which shows an arch with a lack of diagonal connecting elements

   in the tied arch:




   (Id. at Fig. 3.)      Again, however, nothing in the figure clearly

   excludes the use of any diagonal elements in the claimed

   invention.     See, e.g., Thorner, 669 F.3d at 1366 (noting that it

   is “not enough that the only embodiments, or all of the




   9 Defendants also argue that the ‘9360 patent describes a number of prior art
   trusses which have diagonal elements and “states that they are outside of the
   current invention.” (Def. Mem. at 5.) Defendants rely on ‘9360 Patent at
   01:44-02:04 for this argument. Yet, this portion of the patent does not
   expressly disavow diagonal elements, but merely notes drawbacks of said prior
   art trusses.

                                        26
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 27 of 91 PageID #: 11511



   embodiments, contain a particular limitation” to constitute

   disavowal of claim scope).

               The last portion of the specification Defendants cite

   is the patentees’ statement that “[i]t is an object of the

   invention to provide an improved stadium roof design that will

   be lighter in weight, less bulky and less likely to interfere

   with the view of spectators within the stadium than the

   conventional stadium roof designs discussed above.”           (‘9630

   Patent at 02:07–11 (emphasis added).)         The specification shows

   how the proposed invention could serve this end:

            According to one particularly advantageous feature
            of the invention, each of the major trusses 36, 38
            are structurally configured as a tied arch having a
            curved convex upper portion and a lower portion that
            is shaped, sized and positioned to assume most
            gravity induced stress within the major truss as
            tension. This permits elimination of most or all
            diagonal structural elements within the major
            trusses, which has two advantages. First, in the
            event that a spectator is forced to look through a
            portion of one of the major trusses, disability
            [sic] will not be unnecessarily impaired by the
            presence of a large number of diagonal structural
            elements. Second, and more importantly, the tied
            arch configuration permits the major trusses to be
            substantially lighter in weight than would be
            required with conventional trusses.

   (Id. at 04:38-52 (emphasis added).)         Defendants also cite the

   ‘645 Provisional, in which the patentees stated they considered




                                        27
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 28 of 91 PageID #: 11512



   one of the benefits of their invention over conventional trusses

   to be the following:

            As may be seen on sheet 24, drawing A-03, the
            trusses are constructed so as to have no diagonal
            elements. Horizontal stresses, instead of being
            resisted by the diagonal elements as is
            conventional, are assumed as tension in the bottom
            chord of each [of the] trusses. This reduces that
            weight of the super trusses, and thus the overall
            roof of the stadium.

   (‘645 Provisional at 2.)

               Defendants cite the above as illustrating, correctly,

   that a purpose of the claimed invention was to enable the

   construction of lighter, less obstructive trusses which

   permitted the elimination of diagonal trusses.           Defendants state

   that the only way to achieve the object of Plaintiff’s invention

   was to remove diagonal elements.          (Def. Mem. at 5-6.)    Yet, the

   purported object of the invention, without more evidence of

   disavowal, does not always limit claim scope.          See, e.g., E-Pass

   Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1370 (Fed. Cir.

   2003).    In this case, as described above, although the invention

   permits the elimination of diagonal elements, the patent does

   not demand the exclusion of all, or even most, diagonal elements

   as set forth in Claim 1.       Although use of diagonal elements may

   make it “particularly difficult to obtain certain benefits of

   the claimed invention, this does not rise to the level of




                                        28
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 29 of 91 PageID #: 11513



   disavowal of the structure.”        Thorner, 669 F.3d at 1366

   (quotation omitted).

               In addition to citing the specification, Defendants

   also argue that the prosecution history supports a narrower

   construction of “tied arch” in the context of the ‘9360 Patent.

   Defendants first cite to the patentees’ Amendment dated October

   1, 2003, in which the patentees thanked the examiner for a

   preceding interview and quoted the portion of the specification,

   excerpted above, indicating that the claimed invention “permits

   elimination of most or all diagonal structural elements within

   the major trusses.”      (‘9360 Patent File History, Oct. 1, 2003

   Amendment, at 10.)      The patentees stated that “[a]t the

   conclusion of the interview, Applicant agreed to provide these

   remarks describing what a tied arch is and how it is not taught

   or disclosed by the references of the record.”           (Id. at 11.)

               Yet, the quoted portion only indicates that the

   claimed invention permits elimination of most diagonal members.

   (‘9360 Patent at 04:38-52.)       The quoted portion of the

   specification does not require that most diagonal members be

   eliminated, and it cannot serve as a disclaimer of the claim

   scope.    See Omega Eng’g Inc. v. Raytek Corp., 334 F.3d 1314,

   1325-26 (Fed. Cir. 2003) (“[F]or prosecution disclaimer to

   attach, . . . the alleged disavowing actions or statements made

   during prosecution [must] be both clear and unmistakable.”).

                                        29
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 30 of 91 PageID #: 11514



   And, the patentees never indicated that the term “tied arch” was

   limited to the particular embodiment included in the

   specification, nor relied on said embodiment to distinguish its

   claimed invention over prior art.         Reading in the additional

   element proposed by Defendants unnecessarily narrows the

   construction of “tied arch,” when nothing in the plain language

   of the term “tied arch” implies that a “tied arch” ceases to be

   a “tied arch” based on the addition or removal of limiting

   elements, like diagonal members.

               Defendants next argue that the prosecution history

   disclaimer should operate to preclude Plaintiff’s proposed

   construction.     (Def. Mem. at 13.)      Defendants state that

   Plaintiff’s present construction only requires “[a]n arch in

   which the ends are connected with a connecting member,”

   connected to “cement footings, or to the soil, or to any other

   connecting member,” in contravention of Plaintiff’s

   representations during prosecution.         (Id.)   The patentees’

   position was more nuanced.

               Defendants’ argument stems from an obviousness

   rejection raised by the patent examiner based on U.S. Patent No.

   5,287,481 (Reppas), which the court summarized above.            (Ex. DD,

   June 20, 2003 Office Action at 2.)         To reiterate, the patentees

   responded to the examiner’s rejection by arguing that Reppas did

   not actually disclose a tied arch, but instead a traditional

                                        30
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 31 of 91 PageID #: 11515



   arch.    (Ex. EE, U.S. Patent No. 5,287,481 (Reppas), at Fig. 3,

   Fig. 4; ‘9360 Patent File History, Oct. 1, 2003 Amendment at

   11.)    The patentees explained that the arches included in Reppas

   cannot be considered tied arches because the ends were not

   connected.     (Oct. 1, 2003 Amendment at 11.)        Instead, the ends

   were anchored by concrete anchors.          (Id.)   This prosecution

   history would disavow, for instance, a proposed construction by

   Plaintiff that the ends need not be connected by a connecting

   member; but the prosecution history is consistent with

   Plaintiff’s proposed construction.

               As a final matter, Defendants cite certain extrinsic

   evidence to support their argument that a POSITA would

   understand that a tied arch contains no diagonal elements.

   (Def. Mem. at 8-9.)        For instance, Defendants cite a prior

   article by Dr. Nair, in which he included a figure, described as

   a tied arch, containing only vertical hanger members.            (See Ex.

   3, R. Shankar Nair, Buckling and Vibration of Arches and Tied

   Arches, 112 J.    OF   STRUCTURAL ENGINEERING, no. 6, 1986.)   At the

   hearing, however, Dr. Nair explained that the article discussed

   “the type of structure [he] had written th[e] analysis for” and

   his discussion of tied arch “wasn’t meant to be an exhaustive

   definition of a tied arch.”         (Hr’g Tr. at 113:05-08.)

                Accordingly, the court adopts Plaintiff’s construction

   of “tied arch” as “an arch in which the ends are connected with

                                          31
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 32 of 91 PageID #: 11516



   a connecting member.”      The court adopts Plaintiff’s construction

   of the plain and ordinary meaning of “to assume most gravity

   induced stress” to mean that most of the stress on the lower

   portion of the tied arch is assumed as tension.

            2. Alleged Means-Plus-Function Terms: “Retention
               Mechanism” and “Retention Element”

               “Retention mechanism” and “retention element” are

   recited in the ‘9630 Patent as follows:

            [A] retention mechanism for preventing said roof member
            from being lifted upwardly with respect to said guide
            track wherein said retention mechanism comprises at least
            one retention element for engaging a downwardly facing
            surface of said guide track in the event of initiation of
            upward vertical movement of said roof member relative to
            said guide track.

   (’9360 Patent at 10:20-26 (emphasis added).)          As the parties

   dispute whether these qualify as means-plus-function terms, the

   court begins with a review of the law applicable to such terms.

               Patent claims using a “means-plus-function” limitation

   are governed by 35 U.S.C. § 112 ¶ 6 (pre-AIA), which provides:

            An element in a claim for a combination may be
            expressed as a means or step for performing a
            specified function without the recital of structure,
            material, or acts in support thereof, and such claim
            shall be construed to cover the corresponding
            structure, material, or acts described in the
            specification and equivalents thereof.

   35 U.S.C. § 112 ¶ 6 (pre-AIA).

               “Under means plus function claiming, an inventor may

   draft a claim element in a manner that only describes a function



                                        32
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 33 of 91 PageID #: 11517



   without describing a particular structure that performs that

   function.”     Integrity Worldwide, LLC v. Rapid-EPS LTD., No. 17-

   CV-55, 2018 WL 3609430, at *4 (N.D. Tex. May 29, 2018) (citing

   Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347 (Fed. Cir.

   2015)).    “This allows the claim element to cover structures that

   could perform that function.”        Id.   The tradeoff, however, is

   that the resulting means-plus-function claim is construed to

   cover “only the structure, materials, or acts described in the

   specification as corresponding to the claimed function and

   equivalents thereof.”      Williamson, 792 F.3d at 1347.

               Whether 35 U.S.C. § 112 ¶ 6 applies to a claim element

   depends on the claim language.        Id. at 1348-50.     Use of the word

   “means” followed by a description of a function creates a

   rebuttable presumption that 35 U.S.C. § 112 ¶ 6 applies.            Id.

   If the claim language does not describe the claim element in

   this manner, including by not using “means,” there is a

   rebuttable presumption that 35 U.S.C. § 112 ¶ 6 does not apply.

   Id.   This rebuttable presumption is overcome when “the claim

   term fails to ‘recite sufficiently definite structure’ or else

   recites ‘function without reciting sufficient structure for

   performing that function.’”       Id. (quoting Watts v. XL Sys.,

   Inc., 232 F.3d 877, 880 (Fed.Cir.2000)) (alteration omitted).

   Where a claim uses a substitute term as a generic placeholder

   for the term “means,” the question is “whether the words of the

                                        33
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 34 of 91 PageID #: 11518



   claim are understood by persons of ordinary skill in the art to

   have a sufficiently definite meaning as the name for structure.”

   Id.

               Plaintiff argues the terms “retention mechanism” and

   “retention element” should be given their plain and ordinary

   meaning.    (Pl. Mem. at 11.)     Defendants argue that “retention

   mechanism” should be construed as shown in “Figs. 6, 7, and 9

   and the corresponding description at col. 5, lines 42-45, 61-67,

   and col. 7, lines 3-22, and structural equivalents (structure

   that continuously biases each carrier assembly downward toward

   the supporting rail so as to maintain traction of the drive

   wheel on the rail during movement).”         (Def. Supp. Mem. at vi.)

   Defendants argue that “retention element” should be construed as

   shown in “Fig. 9 and the corresponding description at col. 7,

   lines 12-16, and structural equivalents (wheels).”           (Id.)

               The court agrees with Plaintiff’s construction as to

   “retention mechanism” and Defendants’ construction as to

   “retention element.” 10

               Because Claim 1 does not contain the word “means,”

   there is a rebuttable presumption that § 112 ¶ 6 does not apply.


   10Relevant here, Defendants also argued at the Markman hearing and in their
   post-hearing brief that the ‘9360 Patent only applies to retractable roofs
   utilizing traction drives. (See Def. Supp. Mem. at 7.) Even if the court
   found this argument not waived for failure to assert it prior to the Markman
   hearing, it would fail on the merits. Defendants argue that the ‘9360 Patent
   was intended to resolve the problem of utilizing traction drives on arched
   roofs. Defendants note that, prior to 2001, cable drum drives and rack and
   pinion drives had already been used on stadia with arches, including tied

                                        34
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 35 of 91 PageID #: 11519



   Williamson, 792 F.3d at 1348.        Defendants, however, argue that

   this presumption is rebutted because both disputed terms use

   “nonce” terms: mechanism and element.         See id. at 1350.      It is

   correct that 35 U.S.C. § 112 ¶ 6 may apply when the claim

   language uses a “nonce” word in place of the word “means.”             Id.

   at 1350.    “A nonce word is a verbal construct that is not

   recognized as the name of structure and is simply a substitute

   for the term ‘means for.’”       Integrity Worldwide, 2018 WL

   3609430, at *4.     Examples of such “nonce” words include

   mechanism, element, and device.        Williamson, 792 F.3d at 1350;

   see also Media Rights Techs v. Capital One Fin. Corp., 800 F.3d

   1366, 1374 (Fed.      Cir. 2015) (“We have never found that the term

   ‘mechanism’ – without more – connotes an identifiable

   structure.”); Welker Bearing Co. v. PHD, Inc., 550 F.3d 1090,

   1096 (Fed. Cir. 2008) (“[T]the unadorned term ‘mechanism’ is

   simply a nonce word or a verbal construct that is not recognized

   as the name of structure . . . .”) (quotation omitted).

               But a structural modifier further describing a nonce

   term can imbue said nonce term with sufficient structure to



   arches, while traction drives had only been used on flat roofs. Defendants
   also cite the ‘645 Provisional, which they argue suggests the patentees
   sought to develop and patent a retractable roof with the “novel combination
   of a traction drive on an arched retractable roof.” (Id.) Yet, adopting
   this construction would ignore the absence of any clear disavowal of the
   cable drum drive, and would improperly import a limitation from Claim 7,
   namely, “a drive system for powering at least one of said first and second
   wheels” in the roof assembly, into independent Claim 1. Such a reading is
   disfavored.

                                        35
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 36 of 91 PageID #: 11520



   place it beyond 35 U.S.C. § 112 ¶ 6.         See Massachusetts

   Institute Of Technology v. Abacus Software, 462 F.3d 1344, 1354

   (Fed. Cir. 2006) (“Claim language that further defines a generic

   term like ‘mechanism’ can sometimes add sufficient structure to

   avoid 112 ¶ 6.”).      Many devices take their names from the

   function that they perform.       See Greenberg v. Ethicon Endo-

   Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996).           Examples

   include “detent mechanism,” id.; “locking mechanism,” Integrity

   Worldwide, 2018 WL 3609430, at *5; “movement mechanism,”

   Nanology Alpha LLC v. WITec Wissenschaftliche Instrumente und

   Technologie GmbH, No. 16-CV-445, 2017 WL 5905272, at *10 (E.D.

   Tex. Nov. 30, 2017); and “fastening mechanism,” Blackbird Tech

   LLC v. ELB Elecs., No. 15-CV-56, 2016 WL 7451622, at *5 (D. Del.

   Dec. 28, 2016), vacated on other grounds, 895 F.3d 1374 (Fed.

   Cir. 2018).

                i.   “Retention Mechanism” (Claim 1)

               In the term “retention mechanism,” the modifier

   “retention” provides sufficient structure when modifying the

   term “mechanism” to place the claim outside the scope of 35

   U.S.C. § 112 ¶ 6.      A retainer is widely defined as “[a] device

   that holds a mechanical component in place,” (Ex. H, McGraw-Hill

   Dictionary of Scientific and Technical Terms at 1699 (5th ed.

   1994)), or “[o]ne that retains, as a device, frame, or groove

   that restrains or guides,” (Ex. I, American Heritage College

                                        36
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 37 of 91 PageID #: 11521



   Dictionary at 1164 (3rd ed. 1997)).         See TRIC Tools, Inc. v. TT

   Techs., Inc., No. 12-CV-3490, 2014 WL 2880028, at *14-15 (N.D.

   Cal. June 24, 2014) (relying on definition of “retention” to

   construe “retention feature” as “a structural element that keeps

   one or more other elements in place”).         A POSITA would

   understand a “retention mechanism” to be “a device that holds a

   component in place or limits or controls its movement.”            (Nair

   Decl. ¶ 34.)

               The court acknowledges that terms such as “detent

   mechanism,” found to be outside the boundaries of 35 U.S.C. §

   112 ¶ 6 by the Federal Circuit, may imply a narrower set of

   structures.     Greenberg, 91 F.3d at 1583.       Yet, even there, “the

   term ‘detent’ d[id] not call to mind a single well-defined

   structure,” and “the same could be said of other commonplace

   structural terms such as ‘clamp’ or ‘container.’”           Id.   “What is

   important is not simply that a ‘detent’ or ‘detent mechanism’ is

   defined in terms of what it does, but that the term, as the name

   for structure, has a reasonably well understood meaning in the

   art.”    Id.   That is the case here.

               More importantly, the intrinsic evidence provides

   sufficient structure, read in context, for the cited retention

   mechanism.     The ‘9360 Patent explains that the “retention

   mechanism” is utilized for “preventing roof members from being

   lifted upwardly” from the guide track and comprises at least one

                                        37
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 38 of 91 PageID #: 11522



   “retention element for engaging a downwardly facing surface of

   the guide track when there is upward vertical movement of the

   patented roof member relative to said guide track.”           (‘9360

   Patent at 10:20-26.)      This description provides sufficient

   detail as to how the retention mechanism interacts with other

   components in the carrier assembly in a way that informs the

   structural character of the retention mechanism in question.

               Even if “retention mechanism” did constitute a means-

   plus-function limitation, Defendants’ analysis is incorrect.

   Courts construe means-plus-function limitations by (1)

   identifying the claimed function, and (2) identifying the

   corresponding structure that performs that function.            See

   Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324,

   1332 (Fed. Cir. 2006).       The function includes the limitations

   contained in the claim language, whereas the structure includes

   the structure or material disclosed in the patent’s

   specification that performs the claimed function, as well as any

   equivalents of the disclosed structure or material.           See Easyweb

   Innovations, LLC v. Twitter, Inc., No. 11-CV-4550, 2016 WL

   1253674, at *14-15 (E.D.N.Y. Mar. 30, 2016), aff’d, 689 F. App’x

   969 (Fed. Cir. 2017).

               “[T]he [means-plus-function] statute does not permit

   limitation of a means-plus-function claim by adopting a function

   different from that explicitly recited in the claim.”            In re

                                        38
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 39 of 91 PageID #: 11523



   Teles AG Informationstechnologien, 747 F.3d 1357, 1367-68 (Fed.

   Cir. 2014) (emphasis added) (quoting Micro Chem., Inc. v. Great

   Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999)); see

   also Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d

   1106, 1113 (Fed. Cir. 2002) (“The court must construe the

   function of a means-plus-function limitation to include the

   limitations contained in the claim language, and only those

   limitations.     It is improper to narrow the scope of the function

   beyond the claim language.”).        The function recited in Claim 1

   is “preventing said roof member from being lifted upwardly with

   respect to said guide track.”        (‘9360 Patent at 10:20-26.)       Yet,

   Defendants seek to depart significantly from this function and

   construe it as requiring a “structure that continuously biases

   each carrier assembly downward toward the supporting rail so as

   to maintain traction of the drive wheel on the rail during

   movement.”     (Def. Supp. Mem. at vi.)      Defendants’ proposed

   construction of the recited function is unduly narrow. 11

               Furthermore, Defendants’ construction requires

   continuous biasing and conflicts with the plain language of

   Claim 1.    Claim 1 requires “at least one retention element for

   engaging a downwardly facing surface of [the] guide track in the




   11The court also rejects Defendants’ argument that “preventing said roof
   member from being lifted upwardly” requires that there be no movement
   whatsoever for reasons stated more detail later in this Memorandum & Order.

                                        39
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 40 of 91 PageID #: 11524



   event of initiation of upward vertical movement of said roof

   member relative to said guide track.”         (‘9360 Patent at 10:21-25

   (emphasis added).)      Reading the claim to impose the restriction

   requested by Defendants would, in effect, improperly read the

   “in the event of initiation of upward vertical movement of said

   roof member” out of the claim.        See Power Mosfet Techs., L.L.C.

   v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004) (explaining

   that a claim construction that renders claim terms superfluous

   is generally disfavored).

               Adopting Defendants’ proposed construction of the

   relevant function, which requires “biasing,” would also render

   the limitations of more than one dependent claim redundant.

   Claim 6 of the ‘9360 Patent states, in relevant part:

         A roof assembly according to claim 1, wherein said
         roof member comprises a first wheel that is engaged
         with an upwardly facing surface of said guide track
         and wherein said retention element comprises a second
         wheel that is engaged with said downwardly facing
         surface of said guide track and further comprising a
         biasing mechanism for biasing the first wheel toward
         the second wheel, whereby both the first wheel and the
         second wheel will be urged against the guide track.

   (’9360 Patent at 10:39-46 (emphasis added).)          Claim 6

   differentiates between the “biasing mechanism,” which biases one

   wheel towards a second wheel to urge it against a guide track,

   and the “retention mechanism,” which includes no mention of

   biasing but is described as “preventing [the] roof [] from being

   lifted upwardly with respect to the guide track.           (Id. at 10:21-

                                        40
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 41 of 91 PageID #: 11525



   26, 39-46.) 12    Claim 8 is dependent on Claim 6 and also requires

   biasing one wheel towards a second wheel to ensure adequate

   traction, another limitation Defendants seek to read into Claim

   1.   (Id. at 10:50-56.)

               Overall, the court finds that retention mechanism is

   not a means-plus-function limitation and should be given its

   plain and ordinary meaning.

               ii.   “Retention Element” (Claim 1)

               Defendants argue that the term “retention element”

   lacks sufficient structure and, as a result, must be construed

   as a means-plus-function limitation.         As noted above, the

   court’s conclusion for “retention mechanism” was bolstered by

   the additional information in the intrinsic evidence, as well as

   the relevant extrinsic evidence, adding sufficient structure to

   the retention mechanism.       The modifier “retention” in “retention

   element” provides some additional information as to the function

   of the element and its structure but, unlike with respect to



   12Defendants argue that Claim 6 is narrower than their construction of Claim
   1: “Claim 6 requires ‘a biasing mechanism for biasing the first wheel toward
   the second wheel, whereby both the first wheel and the second wheel will be
   urged against the guide track.’ Defendants’ construction of ‘retention
   mechanism’ requires only a downward bias of each carrier assembly toward the
   supporting rail and does not require biasing first and second wheels toward
   each other.” (Def. Mem. at 19-20 (quoting ‘9360 Patent).) This argument
   places form over substance. Per Claim 6, the first wheel is part of the roof
   assembly and is engaged with the top of the guide track, and the second wheel
   is engaged with the lower portion of the guide track. (‘9360 Patent at
   10:39-46.) Biasing the first wheel (connected to the roof member) towards
   the second wheel (under the guide rail) itself biases the carrier assembly
   towards the supporting rail.

                                        41
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 42 of 91 PageID #: 11526



   “retention mechanism,” the claim itself provides no additional

   structure.     The claim notes only that the retention element is

   “for engaging a downwardly facing surface of said guide track in

   the event of initiation of upward vertical movement.”            (‘9360

   Patent at 10:23-26.)      The court thus finds that “retention

   element” should be construed as a means-plus-function

   limitation.

               Having found that “retention element” is a means-plus-

   function limitation, the court must identify and construe (1)

   the claimed function and (2) the corresponding structure that

   performs that function.       See Applied Med., 448 F.3d at 1332.

   Here, the claimed function states that the retention element is

   “for engaging a downwardly facing surface of said guide track in

   the event of initiation of upward vertical movement.”            (‘9360

   Patent at 10:23-26.)      For the reasons noted above (and below),

   the court finds it would not be appropriate to limit the

   function to incorporating a continuous biasing requirement.

   With the appropriate function identified, the court must next

   identify the corresponding structure that performs this

   function.

               Defendants identify “Fig. 9 and the corresponding

   description at col. 7, lines 12-16, and structural equivalents

   (wheels)” as the structure required which performs the recited



                                        42
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 43 of 91 PageID #: 11527



   function.    (Def. Supp. Mem. at vi.)       The cited portion reads as

   follows:

            As may be seen in FIG. 9, retention assembly 72
            preferably includes a pair of wheels 110, 112, that
            are amounted for rotation with respect to a rail
            spanning member 116 so that each wheel is rotatably
            engaged with a portion of the downwardly facing
            surface 82 of the rail 52.

   (‘9360 Patent at 07:12-16.)       Defendants further seek to limit

   the construction of this term to “wheels.”          (Def. Supp. Mem. at

   vi.)    Although the court agrees that wheels are identified as

   serving the cited function in the preferred embodiment noted in

   the patent’s specification, limiting the construction of

   retention element to nothing broader than “wheels” is unduly

   limiting.

               The specification states that the retention assembly

   “preferably includes a pair of wheels 110, 112 that are amounted

   [sic] for rotation with respect to a rail spanning member 116 so

   that each wheel is rotatably engaged with a portion of the

   downwardly facing surface 82 of the rail 52.”          (‘9360 Patent at

   07:12-16 (emphasis added).)       Figures 8 and 9 illustrate:




                                        43
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 44 of 91 PageID #: 11528




   (Id. at Fig. 8, Fig. 9.)       That the assembly need only

   “preferably” include wheels suggests that other items serving a

   similar function may be substituted for wheels.           Similarly,

   whereas the specification provides that the wheels in the

   embodiment described are “rotatably engaged” with the downwardly

   facing surface of the rail, Claim 1 does not require that the

   “retention element” be rotatably engaged with the downwardly

   facing surface of the rail, further suggesting that retention

   element, as used in Claim 1, is broader than just “wheels.”

               Defendants’ construction of “retention element” as

   “wheels” would also import limitations from dependent Claim 6

   into independent Claim 1.       Claim 6 provides that the “retention

   element comprises a second wheel.”         (Id. at 10:39-46.)     Reading

   “retention element” to mean “wheels” would read this distinct

   claim out of the patent, a result which is not supported by the

   remainder of the intrinsic evidence.         See Phillips, 415 F.3d at

                                        44
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 45 of 91 PageID #: 11529



   1315 (“Differences among claims can also be a useful guide in

   understanding the meaning of particular claim terms.”).

               In light of the above, the court agrees the term

   “retention element” is a means-plus-function claim limited to

   the structures disclosed in the specification, namely, wheels

   and their structural equivalents, which perform the function of

   “engaging a downwardly facing surface of said guide track in the

   event of initiation of upward vertical movement.”           But the court

   declines to find at this time that structural equivalents are

   limited only to “wheels.”       See Easyweb, 2016 WL 1253674, at *14

   (noting that a structure not sufficiently disclosed in the

   specification may be protected through “structural equivalence”

   if differences between structure disclosed in specification and

   undisclosed structure are “insubstantial,” i.e., “if the

   assertedly equivalent structure performs the claimed function in

   substantially the same way to achieve substantially the same

   result as the corresponding structure described in the

   specification”) (quoting Odetics, Inc. v. Storage Tech. Corp.,

   185 F.3d 1259, 1267 (Fed. Cir. 1999)).

            3. “Preventing Said Roof Member From Being Lifted
               Upwardly . . . In The Event of Initiation of Upward
               Vertical Movement” (Claim 1)

         The term “preventing said roof member from being lifted

   upwardly . . . in the event of initiation of upward vertical

   movement” appears in Claim 1 as follows:

                                        45
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 46 of 91 PageID #: 11530



            [A] retention mechanism for preventing said roof
            member from being lifted upwardly with respect to
            said guide track wherein said retention mechanism
            comprises at least one retention element for
            engaging a downwardly facing surface of said guide
            track in the event of initiation of upward vertical
            movement of said roof member relative to said guide
            track.

   (‘9360 Patent at 10:20-26.)       Plaintiff argues that the phrase

   should be given its plain and ordinary meaning.           (Pl. Mem. at

   16.)    Defendant initially argued that the phrase should be

   construed as “preventing any upward movement of the drive wheel

   and roof member” and, following the Markman hearing, modified

   its construction to “preventing any upward movement of the roof

   member (which is defined to include the drive wheel) so as to

   maintain traction of the drive wheel on the rail during

   movement.”     (Def. Mem. at 20; Def. Supp. Mem. at vi.)         For the

   reasons that follow, the court agrees with Plaintiff that the

   plain and ordinary meaning applies.

               A POSITA would understand that the object of this

   claim is to prevent the roof panels from being lifted to an

   extent that the wheels derail from the track.          (See, e.g., Nair

   Decl. ¶ 37.)     No construction is necessary.       See Brandt Indus.,

   Ltd. v. Harvest Int’l Corp., No. C15-4049, 2016 WL 1452402 (N.D.

   Iowa Apr. 13, 2016) (rejecting argument of accused infringer

   that the term “to prevent at least the outer portion of the

   return run of the endless belt from moving vertically” should be


                                        46
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 47 of 91 PageID #: 11531



   construed to allow no vertical movement at all as the object of

   this claim was to keep the conveyor belt on track). 13

               Defendants, citing Claim 1, respond that the purpose

   of the retention mechanism is to prevent the roof member from

   being lifted upwardly from the guide track.          (Def. Mem. at 20-

   21.)    But Defendants then stretch further and argue that, in

   light of the purpose and the language, a POSITA would understand

   the phrase to mean that no movement whatsoever is permitted.

   (Id.)    This argument reaches too far.

               Defendants point to the language in the claim

   indicating that the retention mechanism is for “preventing said

   roof member from being lifted upwardly with respect to said

   guide track” (’9360 Patent at 10:21–23 (emphasis added)), and

   that the retention element is “for engaging a downwardly facing

   surface of said guide track in the event of initiation of upward

   vertical movement of said roof member relative to said guide

   track” (id. at 10:24–27).       (Def. Mem. at 21.)     Indeed, the

   stated purpose of the retention assembly “is to continuously

   bias each of the carrier assemblies [] downwardly toward the

   supporting rail [] so as to maintain sufficient traction of the


   13Defendants incorrectly seek to distinguish Brandt on the grounds that “no
   court ruling was required” in that case as to the term “prevent.” (Def. Mem.
   at 22.) Yet, as Plaintiff notes, the accused infringer argued that the term
   “should be construed to disallow all movement,” and the court instead issued
   a ruling that “‘to prevent at least the outer portion of the return run of
   the endless belt from moving vertically’ should be given its plain and
   ordinary meaning.” Brandt, 2016 WL 1452402, at *22-23.

                                        47
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 48 of 91 PageID #: 11532



   drive wheel [] on the rail [] to ensure that the drive mechanism

   will be able to move movable roof panels as desired.”            (’9360

   Patent at 7:3–8 (emphasis added).)         Defendants argue the only

   way to ensure continuous traction between the drive wheels and

   the rail is to prevent any upward vertical movement of the

   wheels that would cause separation from the rail as no traction

   can occur if the wheels separate from the rail.           (Def. Mem at

   30-31.)

               As an initial matter, contrary to Defendants’

   argument, the claim language and specification suggest that at

   least some movement will occur: the retention mechanism will

   engage the downwardly facing surface of the guide track “in the

   event of initiation of upward vertical movement of said roof

   member relative to said guide track.”         (‘9360 Patent at 10:24-

   25.)    This language suggests that the roof must move upwardly to

   some extent before the retention mechanism activates and engages

   the guide track.      Similarly, the specification states that the

   lower brake shoes “assist the retention assembly 72 in resisting

   upward forces” when the roof lifts upward such that the brake

   shoes contact the rail; this suggests movement, as the

   accompanying figure clearly illustrates a gap between the lower

   brake shoes and the guide rail, meaning it must move upward to

   some degree before assisting.        (Id. at 06:64– 07:01, Fig. 8.)



                                        48
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 49 of 91 PageID #: 11533



               Furthermore, Defendants’ construction would require a

   physical impossibility.       It is not possible to design a roof

   over a large structure with no upward movement whatsoever.             (See

   Nair Decl. ¶ 38.)      In reality, external forces, such as changing

   temperatures or strong winds, would inevitably cause the roof to

   move and deflect upward.       (See id.)    Courts routinely reject

   proposed constructions which are physically impossible to

   achieve.    See, e.g., Contour IP Holding, 2018 WL 3428606, at *4;

   San Disk Corp. v. Round Rock Research LLC, No. 11-CV-5243, 2013

   WL 1899790, at *5 (N.D. Cal. May 7, 2013) (giving “perpendicular

   to” plain and ordinary meaning as two surfaces could only be

   perpendicular to one another in a theoretical construct); see

   also AIA Eng’g Ltd. v. Magotteaux Int’l S/A, 657 F.3d 1264, 1278

   (Fed. Cir. 2011) (“[A] construction that renders the claimed

   invention inoperable should be viewed with extreme skepticism.”)

   (quotation omitted).

               Defendants attempt to rely on Cloud Farm Associates v.

   Volkswagen Group of America, which construed the terms “prevent

   flow of said fluid” and “prevent any flow of said fluid” to mean

   “to stop flow.”     674 F. App’x 1000, 1009 (Fed. Cir. 2017).

   Cloud Farm is distinguishable.        In Cloud Farm, the specification

   recited an “embodiment that completely stops the flow of

   hydraulic fluid.”      Id. at 1007-08.     The embodiment did not just

   say it stopped flow, but added the qualifier “completely.”             See

                                        49
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 50 of 91 PageID #: 11534



   id.    Furthermore, it is more plausible that a device could

   completely stop the flow of liquid than that the retention

   mechanism could prevent all upward movement, given that the

   latter will be caused by the exertion of external forces beyond

   the designer’s control.

               Finally, Defendants argue that there must be

   sufficient traction for the drive wheel to function at all

   times, so there must be constant contact.          (See Def. Mem. at 21-

   22.)    Claim 7, which relies on Claim 1, recites a system

   “further comprising a drive system for powering at least one of

   said first and second wheels.”        (‘9360 Patent at 10:47-49

   (emphasis added).)      Defendants’ construction improperly imports

   a limitation from a dependent claim into independent Claim 1.

   See Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 910

   (Fed. Cir. 2004) (“[T]he presumption that an independent claim

   does not have a limitation that is introduced for the first time

   in a dependent claim is especially strong when the limitation in

   dispute is the only meaningful difference between an independent

   and dependent claim, and one party is urging that the limitation

   in the dependent claim should be read into the independent

   claim.”) (quotation omitted).        Because Claim 1 recites no drive

   wheels, Defendants’ traction argument does not apply.

               Accordingly, the court finds that “preventing said

   roof member from being lifted upwardly . . . in the event of

                                        50
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 51 of 91 PageID #: 11535



   initiation of upward vertical movement” need not be construed

   and should be given its plain and ordinary meaning.

        B. Terms in the ‘4360 Patent

               The ‘4360 Patent discloses a lateral release system

   for movable roof panels in a retractable roof structure.            (Ex.

   P, ‘4360 Patent, at Abstract; Pl. Mem. at 18.)           Uni-Systems

   developed the ‘4360 Patent to address the need for an improved

   design for a retractable roof and transport mechanism that was

   compact, lightweight, reduced the structural requirements for

   the supporting structure, and was capable of maintaining its

   stability and alignment during normal use and in extreme

   conditions more capably than comparable mechanisms previously

   known.    (Id.)   The ‘4360 Patent, which derives its priority from

   United States Provisional Application No. 60/659,848 (the “‘848

   Provisional”), was filed on March 3, 2006, and issued on

   September 29, 2009 with 21 claims.         (Id. at 1.)

               The ‘4360 Patent explains that it is difficult to

   establish and maintain two perfectly parallel tracks on which

   the roof panels will rest and travel.         (Id. at 02:01-04.)

   Factors such as pressure or changes in the weather can cause the

   tracks to move.     (Id. at Abstract.)      The invention sought to

   address this problem by placing a fixed transporter on one side

   of the roof, and a lateral release transporter on the other side




                                        51
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 52 of 91 PageID #: 11536



   of the roof, allowing the wheels to remain stationary on the

   track, even as the roof expands or shrinks.          (Id.)

               The parties dispute the proper construction of the

   following terms in the ‘4360 Patent: (i) “a lateral release

   system for each of said transport mechanism”; (ii) “interposed

   between”; (iii) “stable movement”; (iv) “limited amount of

   movement”; (v) “very small side load”; and (vi) “no need for

   additional lateral reinforcement.”         The disputed claims in the

   ‘4360 Patent appear in Claims 1, 14, and 21.          (Id. at 05:62-

   06:17, 06:55-07:10, 08:1-26.)        The court will address the proper

   construction of each disputed term in turn.

           1. “A Lateral Release System for Each of Said Transport
              Mechanism” (Claims 1, 14, and 21)

               The disputed term “a lateral release system for each

   of said transport mechanism” appears in Claims 1, 14, and 21,

   which are substantially similar in this respect.           Claim 1 reads,

   in relevant part, as follows:

            The System for supporting a large overhead
            structural member for stable movement with respect
            to an underlying structure, comprising:

              first and second transport mechanisms, each of
              which is constructed and arranged to permit the
              large overhead structural member to move in a
              predetermined path with respect to the underlying
              structure, said transport mechanism comprising a
              single trolley rail on the underlying structure
              with no additional rail and a plurality of rail
              follower wheels on the large overhead structural
              member that are adapted to ride on said single



                                        52
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 53 of 91 PageID #: 11537



              trolley rail; and

              a lateral release system for each of said transport
              mechanism, interposed between said rail follower
              wheels and the large overhead structural member,
              for maintaining the transport mechanism in a
              predetermined orientation while simultaneously
              permitting a limited amount of movement of the
              large overhead structural member in a direction
              that is nonparallel to said predetermined path,
              wherein said system transmits a very small side
              load to said single trolley rail with no need for
              additional lateral reinforcement, said lateral
              release system comprising a linear slide bearing.

   (‘4360 Patent at 05:62-06:17 (emphasis added).)

               The parties agree that “said transport mechanism”

   should be construed to mean “each of the first and second

   transport mechanisms.”       (See JCTC at 10.)     The parties further

   agree that, in light of that construction, the first and second

   transport mechanisms each have a lateral release system.            The

   only dispute is whether the first and second transport

   mechanisms, with their respective lateral release systems, must

   be located on opposite sides of the roof system.           Plaintiff

   argues that plain and ordinary meaning, which should govern,

   does not compel this outcome.        (Pl. Mem. at 25.)     Defendants

   argue that the intrinsic evidence, which is consistent with the

   plain meaning, does compel such an outcome.          (Def. Mem. at 36-

   38.)    The court agrees with Plaintiff that it is not appropriate

   to read the “opposite” limitation into the claim.           No

   construction is necessary, and the term “a lateral release



                                        53
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 54 of 91 PageID #: 11538



   system for each of said transport mechanism” should be

   interpreted in accordance with its plain and ordinary meaning,

   without ascribing any requirement that the lateral release

   systems for the first and second transport mechanisms be on

   opposite sides.

               The preferred embodiment of the patent is illustrated

   by Figure 2, which confirms that the lateral release system

   (identified by number 29) ideally appears on only one side of

   the stadium:




   (‘4360 Patent at Fig. 2.)       The specification confirms that, in

   the preferred embodiment, the lateral release system appears on

   only one side of the roof panel:

            The first end 25 of the second movable roof panel 20
            is preferably securely mounted to the first
            transport mechanism 26, while the second end 27 of
            the second movable roof panel 20 is provided with a
            lateral release system 29 . . . .

   (Id. at 04:35-43 (emphasis added).)         The abstract, similarly,

   confirms the rationale behind this specification, indicating

                                        54
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 55 of 91 PageID #: 11539



   that “[t]he lateral release system has been found to be most

   effective when it is provided at but one end of the roof

   member.”    (Id. at Abstract); see also Hill-Rom Co. v. Kinetic

   Concepts, Inc., 209 F.3d 1337, 1341 n.* (Fed. Cir. 2000) (“We

   have frequently looked to the abstract to determine the scope of

   the invention.”) (collecting cases).         This provides clear

   support for Plaintiff’s argument that the lateral release

   systems need not be on opposite sides of the stadium. 14

               The ‘848 Provisional, which was incorporated by

   reference into the ‘4360 Patent, also supports Plaintiff’s

   position.    The ‘848 Provisional describes a retractable roof

   with “two large roof panels . . . installed on one side of each

   roof panel between the roof and carriers.”          (’848 Provisional at

   9; see also Nair Supp. Decl. ¶ 29.)         The described roof is

   illustrated in Figure 1:




   14Defendants argue the same mechanization “plainly” appears from the drawing
   on both sides. (Def. Supp. Mem. at 25.) This argument is unavailing. The
   patentees labeled separate ends, rails, and other components on both sides of
   the roof apparatus, but did not do so for a lateral release mechanism. (See
   ‘4360 Patent at Fig. 2.) Given that the patentees appear to have intended to
   label each element in the figure where it existed, and in light of the
   remaining evidence in the patent, the absence of an indication that a lateral
   release mechanism in a similar picture cannot be found by this court to be
   solely the result of an inadvertent omission.

                                        55
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 56 of 91 PageID #: 11540




   (’848 Provisional at Fig. 1.)        Figure 1 in the ’848 Provisional,

   like Figure 2 in the ‘4360 Patent, supports Plaintiff’s argument

   that the lateral release mechanisms need not be located on

   opposite sides of the stadium.        (See also id. at 69 (providing

   additional illustration stating that one end of the roof panel

   remains fixed to the mechanism while the other is “released for

   lateral movement by lateral bearing”).)

               Furthermore, Figure 5 of the ‘9360 Patent, which is

   incorporated by reference into the ‘4360 Patent (see Def. Mem.

   at 25 n.1; Pl. Rep. at 21), depicts multiple carrier assemblies

   on one side of the roof panel:




                                        56
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 57 of 91 PageID #: 11541



   (‘9360 Patent at Fig. 5.)       The accompanying portion of the

   specification shows that “64” refers to a “plurality of carrier

   assemblies,” as shown above.        (Id. at 05:21-27, 05:38-41.)       This

   is, again, in line with a POSITA’s understanding that if a roof

   panel of significant length, there would be at least two

   transport mechanisms supporting each side.          (See Nair Supp.

   Decl. ¶ 30.)     By contrast, no embodiments in the specification

   include lateral release systems on opposing sides of the roof.

               Although Defendants concede the preferred embodiment

   shown in Figure 2 of the specification does not include lateral

   release systems on opposite ends, they argue that the claim

   language indicates that must be the case.          (See Def. Mem. at

   38.)    Defendants point to a portion of the specification

   describing Figure 2, which explains that:

            The first end 25 of the second movable roof panel 20
            is preferably securely mounted to the first
            transport mechanism 26, while the second end 27 of
            the second movable roof panel 20 is provided with a
            lateral release system 29 that maintains the
            transport mechanism in a predetermined
            orientation . . . .

   (‘4360 Patent at 04:35-43 (emphasis added).)          Defendants argue

   that as the claim language requires each transport mechanism to

   have a lateral release system, the lateral release systems, like

   the transport mechanisms, must necessarily be on opposite sides

   of the roof system.      (Def. Mem. at 38.)

               In their post-hearing briefing, Defendants also cite

                                        57
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 58 of 91 PageID #: 11542



   to the fact that each transport mechanism is comprised of “a

   single trolley rail.”      (Def. Supp. Mem. at 25.)       Defendants then

   note that the specification depicts the two trolley rails on

   opposite sides of the roof (see specification defining “28” and

   “34” in Figure 2 as trolley rails).         Because each of the first

   and second transport mechanisms must have a lateral release

   mechanism pursuant to the parties’ agreed-upon construction

   (i.e., that “said transport mechanism” refers to “each of said

   first and second transport mechanisms”), Defendants argue that

   the claim requires that the lateral release systems be located

   on both sides of the roof apparatus.

               Defendants further argue that the prosecution history

   supports their position.       Defendants assert that the patentees

   added the disputed phrase by amendment to secure issuance of the

   ‘4360 Patent.     (Def. Mem. at 39.)      Given the amended claim

   language, which requires two transport mechanisms, each with a

   lateral release mechanism, as well as the specification’s

   statement that the transport mechanisms are on opposite sides of

   the roof, Defendants contend the only conclusion is that the

   lateral release mechanisms must be on opposite sides of the

   roof.    (Id. at 39.)    Defendants, however, have failed to meet

   the high standard required to show a prosecution disclaimer of

   the expressed embodiment.       See N. Am. Container, Inc. v.

   Plastipak Packaging, Inc., 415 F.3d 1335, 1345-46 (Fed. Cir.

                                        58
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 59 of 91 PageID #: 11543



   2005).

               The current claim phrasing resulted from “an

   examiner’s amendment concurrent with the notice of allowance

   that changed ‘a transport mechanism’ to ‘first and second

   transport mechanisms’ and changed ‘a lateral release system’ to

   ‘a lateral release system for each of said transport

   mechanism.’”     (Pl. Mem. at 26.)     Defendants assert that the

   examiner’s notice of allowance stated that she was requiring the

   amendment to be made and that the claims were being allowed with

   these amendments because “the prior art . . . does not disclose

   a lateral release system comprising a linear slide bearing as

   set forth in the claims.”       (See Ex. HH, May 29, 2009 Notice of

   Allowance at 3.)      Defendants also cite the examiner’s note that

   “[a]uthorization for this examiner’s amendment was given in a

   telephone interview with [the patentees].”          (See id.)

   Defendants also note the examiner allowed the patentees to

   provide comments, but the patentees did not object to the

   examiner’s amendment.      (Def. Mem. at 40.)

               Yet, the patentees made clear the examiner’s

   amendments “were strictly in response to formal considerations

   as expressed to the [patentees by the examiner]” and “were not

   intended to define over prior art.”         (Ex. S, ‘4360 Patent File

   History, Aug. 20, 2009 Comments on Statement for Reasons for

   Allowance.)     Although Defendants are correct that a prosecution

                                        59
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 60 of 91 PageID #: 11544



   history disclaimer may apply where amendments are made for

   reasons other than defining over prior art, see generally Biogen

   Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090 (Fed. Cir.

   2013), the patentee’s conduct here does not constitute disavowal

   of a preferred embodiment, as nothing in the statement of

   allowance indicated that the examiner allowed the claims because

   the prior art did not disclose lateral release mechanisms

   located on opposite sides of the roof, see, e.g., Dealertrack,

   Inc. v. Huber, 674 F.3d 1315, 1322 (Fed. Cir. 2012) (finding

   error in construction where only support for construction was a

   post-allowance examiner’s amendment, which “alone [was]

   insufficient to create a waiver” of claim scope).

               Furthermore, if any ambiguity remained as to the plain

   and ordinary meaning of the claim, Dr. Nair’s testimony filled

   the gap.    Dr. Nair credibly testified that a POSITA would

   understand “a lateral release system for each of said transport

   mechanism” to mean the system within the “said transport

   mechanism” that permits limited movement nonparallel to the

   supporting rail.      (Nair Decl. ¶ 46.)     As Dr. Nair explained, a

   POSITA would understand that placing a lateral release system on

   opposite ends of a roof would undermine the intent of the

   invention by undesirably leaving the supported roof panel




                                        60
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 61 of 91 PageID #: 11545



   floating free.     (See id. ¶ 47.) 15

               Accordingly, the court finds that “a lateral release

   system for each of said transport mechanism” should be given its

   plain and ordinary meaning.

            2. “Interposed Between” (Claims 1, 14, and 21)

               The term “interposed between” is recited in Claims 1,

   14, and 21 of the ‘4360 Patent.         In Claim 1, the term is

   included as follows:

            [A] lateral release system for each of said
            transport mechanism, interposed between said rail
            follower wheels and the large overhead structural
            member.

   (’4360 Patent at 06:07–09 (emphasis added).)           In Claims 14 and

   21, the term is included as follows:

            [A] lateral release system for each of said
            transport mechanism, interposed between said rail
            follower wheels and the movable roof panel.

   (Id. at 07:01-03, 08:16-18 (emphasis added).)

               Plaintiff argues that “interposed between” should be

   assigned its plain and ordinary meaning or, alternatively,

   should be construed as “placed in an intervening position.”



   15In response to Plaintiff’s argument that Defendants’ construction would
   lead to an “undesirabl[e]” outcome (Pl. Mem. at 27), Defendants rely on Chef
   America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1373-74 (Fed. Cir. 2004)
   to argue that the court cannot “redraft claims,” even to avoid a “nonsensical
   result,” (Def. Mem. at 41-42). Chef America rejected an attempt to “redraft”
   a claim that the Federal Circuit found to be “ordinary, simple English words
   whose meaning is clear and unquestionable.” 358 F.3d at 1373. In this case,
   the court is not redrafting the claim, but giving it its ordinary meaning.
   If the requirement sought by Defendants were clearly stated by the ordinary
   meaning of the claim, then that ordinary meaning would control. But it was
   not.

                                        61
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 62 of 91 PageID #: 11546



   (Pl. Mem. at 27-28.)      Defendants argue that “interposed between”

   should be construed to mean “directly between, namely, placed

   directly above said rail follower wheels and directly below said

   large overhead structural member (claim 1) or movable roof panel

   (claims 14, 21) as exemplified in Figure 3.”          (Def. Mem. at 42.)

   The court agrees with Plaintiff and finds that no construction

   beyond plain and ordinary meaning is necessary.

               Defendants argue the intrinsic evidence supports their

   proposed construction, citing to the specification, where the

   phrase “interposed between” is used twice in a consistent

   manner.    (See ‘4360 Patent, 04:49–51 (reference to Figure 3

   “shows that, from a top-to-bottom vertical order, the roof panel

   20 is on top, followed by the lateral release system 29,

   followed by the rail follower wheels 40”); 05:13-15 (reference

   to Figure 4, showing an orientation between but also guide shaft

   48 above and an guide shaft 46 below: “[b]earing sleeves 54, 55

   are interposed between the guide shaft collar 48 and the guide

   shaft 46 at each end of the guide shaft collar 48”).)

               Plaintiff argues that Defendants’ proposal conflicts

   with the plain and ordinary meaning of “interposed between,” is

   inconsistent with the claim language, and excludes a preferred

   embodiment.     (See Pl. Mem. at 28-30.)      Plaintiff asserts that a

   POSITA would not understand that the term “interposed between”

   to mean “directly between,” or “directly above or below” in the

                                        62
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 63 of 91 PageID #: 11547



   context of the ‘4360 patent.        (See Nair Decl. ¶ 48.)      Rather, a

   POSITA would understand “interposed between” to mean placed

   between two components, “and configured to mechanically separate

   and be interposed between the components, consistent with the

   purpose and function of the lateral release system.”            (Pl. Mem.

   at 29.)

               As noted above, it is well settled that “[w]ords used

   in a claim will normally be given their ordinary and accustomed

   meaning unless it appears that the inventor intended to use the

   word differently.”      Lucas Aerospace, Ltd. v. Unison Indus.,

   L.P., 890 F. Supp. 329, 339 (D. Del. 1995) (holding that

   “interposed between” must be interpreted consistent with its

   plain meaning and was a locational term).

               Nothing in evidence overcomes the “heavy presumption,”

   CCS Fitness, 288 F.3d at 1366, that “interposed between” should

   carry its ordinary and customary meaning.          The plain and

   ordinary meaning of the term “interposed between” is regularly

   construed as: “located between,” Bad Boy, Inc. v. Spartan Mowers

   LLC, No. 16-CV-114, 2018 WL 659864, at *4 (E.D. Ark. Feb. 1,

   2018); “introduced or placed between,” Medtronic Vascular Inc.

   v. Abbott Cardiovascular Sys., Inc., 614 F. Supp. 2d 1006, 1015

   (N.D. Cal. 2009); “placed between,” Pioneer Corp. v. Samsung SKI

   Co., No. 07-CV-170, 2008 WL 4831319, at *8 (E.D. Tex. Mar. 10,

   2008); and “to place in an intervening position,” Mid-America

                                        63
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 64 of 91 PageID #: 11548



   Bldg. Prods. Corp. v. Richwood Bldg. Prods., Inc., 978 F. Supp.

   708, 711 (E.D. Mich. 1996) (quoting the Merriam Webster’s

   Collegiate Dictionary (10th ed.1995) definition of “interpose”).

               Defendants argue that a review of the specification

   reveals an intent on the patentee’s part to depart from the

   plain and ordinary meaning and add an additional limitation

   relating to the vertical stacking order of the various

   components.     Defendants indicate that the phrase “interposed

   between” appears twice in the patent.         The first use of

   interposed between appears in the specification’s statement that

   “[l]ateral release system 29 is structurally interposed between

   the rail follower wheels 40 and the movable roof panel 20, as is

   clearly shown in Figure 3.”       (‘4360 Patent at 04:49-51.)       Figure

   3 appears in the patent as follows:




                                        64
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 65 of 91 PageID #: 11549



   (Id. Fig. 3.)     Although Figure 3 shows the lateral release

   system interposed between the wheels and roof, it does not show

   whether the lateral release system is directly above the wheels,

   as would be required by Defendants’ proposed construction.

               The term “interposed between” also appears in the

   portion of the specification describing Figure 4, which states

   that “[b]earing sleeves 54, 55 are interposed between the guide

   shaft collar 48 and the guide shaft 46 at each end of the guide

   shaft collar 48.”      Figure 4 appears as follows:




   (‘4360 Patent, Fig. 4.)       Defendants also rely on this figure in

   arguing that “interposed between” requires a sort of vertical

   ordering.    (Def. Mem. at 44.)      Defendants’ argument, however,

   relies on a misunderstanding of the nature of the drawing – it

   refers to a side view of the linear bearing, and ignores the

                                        65
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 66 of 91 PageID #: 11550



   fact that the bearing sleeves, guide shaft collar, and guide

   shaft are concentric cylinders.        (See Pl. Supp. Mem. at 44.)

   Placed in the proper perspective, it is clear that the bearing

   sleeve is not in a “separate plane” from the outer guide shaft

   collar and inner guide shaft, nor is it located directly above

   or below either component.       (Id. (providing illustration).)

   Consequently, Defendants’ proposed construction contradicts the

   claim specification.      See ERBE Elektromedizin GmbH v. Int’l

   Trade Comm’n, 566 F.3d 1028, 1034 (Fed. Cir. 2009) (“We

   generally do not construe claim language to be inconsistent with

   the clear language of the specification; ‘usually, it is

   dispositive.’”) (quoting Phillips, 415 F.3d at 1315) (alteration

   omitted).

               Even if the court were to read Figures 3 and 4 as

   Defendants suggest, it would not change the outcome of this

   analysis.    Both figures could, at most, be consistent with

   Defendants’ proposed construction.         But the figures are both

   also consistent with the plain and ordinary meaning, which

   captures the relative positioning of the components illustrated

   in both Figures 3 and 4, and there is no evidence of intent on

   the patentee’s part to abandon the phrase’s plain and ordinary

   meaning.

               Defendants further argue that Plaintiff disclaimed the

   plain and ordinary meaning during prosecution.           The original

                                        66
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 67 of 91 PageID #: 11551



   patent application defined the lateral release element as:

            [A] lateral release system for maintaining the
            transport mechanism in a predetermined orientation
            while simultaneously permitted a limited amount of
            movement of the large overhead structural
            member . . . .

   (Ex. 13, Mar. 3, 2006 Application, at 10.)          During review, an

   examiner rejected Claims 1, 14, and 21 of the ‘3460 Patent in

   view of another lateral release system described in prior art,

   U.S. Patent No. 6,851,227 (Schlidge).         (Ex. Y, Oct. 6, 2008

   Office Action, at 4.)      The examiner explained that Schlidge used

   a transport mechanism comprising a single trolley rail with no

   additional rail, a plurality of rail follower wheels, and a

   lateral release system.       (Id. at 4-5.)    In response to the

   examiner raising Schlidge’s lateral release system as prior art,

   the patentees amended the specification and claims to add the

   following limitation:

            [A] lateral release system, interposed between said
            rail follower wheels and the movable roof panel, for
            maintaining the transport mechanism . . . .

   (Ex. GG, Mar. 10, 2009 Amendment at 4, 6, 7.)

               This amendment, however, will not bear the freight

   Defendants attempt to foist upon it.         The patentees

   differentiated the ‘4360 patent from the Schildge prior art on

   the grounds that in Schlidge, the lateral release mechanism was

   located below both the rail follower wheels and the movable roof

   panel, in contrast to the ‘4360’s positioning of the lateral

                                        67
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 68 of 91 PageID #: 11552



   release mechanism between the rail follower wheels and the

   movable roof panel.      (Id. at 9-10.)

               Defendants further cite to Plaintiff’s statements that

   “[w]ithout the lateral release system that is between the rail

   follower wheels and the moveable roof panel, the alignment of

   the system could be badly compromised” (id. at 10), to support

   their argument that the patentees clarified that the vertical

   orientation of the elements was key (Def. Mem. at 46).

   Defendants read too much into Plaintiff’s statements.            It is not

   technically incorrect to argue that Plaintiff distinguished its

   system from Schlidge’s based on the order of the components in

   some way.    But in distinguishing Schlidge, Plaintiff did not

   clearly state that the elements must be directly above one

   another, in separate vertical planes.         Plaintiff instead focused

   on the fact that Schildge placed the lateral release mechanism

   below the rails and the roof panel, while Plaintiff placed the

   lateral release mechanism between the rails and the roof panel,

   without further refining “between.”         The prosecution history

   demonstrates no attempt by Uni-Systems to limit the term

   “interposed between” to require positioning of the lateral

   release system “directly above or below” or “vertically oriented

   between two parallel planes.”

               Finally, Defendants’ proposed construction would also

   exclude an embodiment noted in the provisional patent, which

                                        68
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 69 of 91 PageID #: 11553



   Plaintiff claims constitutes a preferred embodiment.            As noted

   above, the ’848 Provisional is incorporated by reference into

   the ’4360 Patent and contains blueprints of the Arizona

   Cardinals’ stadium roof:




   (Ex. T, ’848 Provisional at 66.)          In the above embodiment, the

   linear slide bearings are not directly above the rail follower

   wheels (as Defendants’ construction would require):




   (Pl. Mem. at 30.)

   As the Federal Circuit has explained, “a claim interpretation


                                        69
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 70 of 91 PageID #: 11554



   that excludes a preferred embodiment from scope of the claim is

   rarely, if ever, correct.”       Accent Packaging, 707 F.3d at 1326.

   And even if Defendants’ interpretation could be consistent with

   the above figure (which does not appear to be the case), more

   would be needed to show disavowal of the plain and ordinary

   meaning of the phrase.

               Defendants argue the figure in the ‘848 Provisional

   does not constitute a preferred embodiment and that, even if it

   did, the claim is overcome by amendment, and Defendants cite

   cases supporting the proposition that amendments could overcome

   a preferred embodiment.       (Def. Mem. at 40-41.)      Those cases,

   however, do not support a finding that Defendants’ proposed

   construction is proper, as they turned on an applicant’s (not an

   examiner’s) amendment to the claim to overcome prior art.            See

   Elekta Instrument S.A. v. O.U.R. Sci. Int’l, Inc., 214 F.3d

   1302, 1308 (Fed. Cir. 2000) (applicant amended the claim to

   overcome prior art); N. Am. Container, 415 F.3d at 1345-46

   (same).    Silence by the patentees in response to the examiner’s

   statements for allowance, in this context, cannot constitute a

   disavowal of a prior embodiment.          See Biogen Idec, 713 F.3d at

   1095, 1097 n.6 (only “a clear and unmistakable disavowal during

   prosecution overcomes the heavy presumption that claim terms

   carry their full ordinary and customary meaning”) (quotations

   omitted).

                                        70
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 71 of 91 PageID #: 11555



               Consequently, the court finds that “interposed

   between” should be given its plain and ordinary meaning.

            3. Alleged Indefinite Terms: “Stable Movement,” “Limited
               Amount of Movement,” “Very Small Side Load,” and “No
               Need for Additional Lateral Reinforcement”

               Defendants challenge four terms in the ‘4360 Patent as

   indefinite: “stable movement”; “limited amount of movement”;

   “very small side load”; and “no need for additional lateral

   reinforcement.”     The definiteness requirement of 35 U.S.C. §

   112(b) requires “that a patent’s claims, viewed in light of the

   specification and prosecution history, inform those skilled in

   the art about the scope of the invention with reasonable

   certainty.”     Nautilus, Inc. v. Biosig Instruments, Inc., 572

   U.S. 898, 910 (2014).      Because patents are presumed to be valid,

   a party asserting indefiniteness must prove its case by clear

   and convincing evidence.       See Microsoft Corp. v. i4i Ltd.

   P’ship, 564 U.S. 91, 95 (2011).

               “Claim language employing terms of degree has long

   been found definite where it provided enough certainty to one of

   skill in the art when read in the context of the invention.”

   Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1378

   (Fed. Cir. 2015) (quoting Interval Licensing LLC v. AOL, Inc.,

   766 F3.d 1364, 1370 (Fed. Cir. 2014)).         “Although absolute or

   mathematical precision is not required, it is not enough, as

   some of the . . . prior cases may have suggested, to identify

                                        71
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 72 of 91 PageID #: 11556



   ‘some standard for measuring the scope of the phrase.’”            Id. at

   1381 (emphasis in original).        “The claims, when read in light of

   the specification and the prosecution history, must provide

   objective boundaries for those of skill in the art.”            Interval

   Licensing, 766 F.3d at 1371.

               Having reviewed the principles governing definiteness,

   particularly with respect to claim language employing terms of

   degree, the court will address each of the allegedly indefinite

   claim terms and phrases in turn.

                i.   “Stable Movement” (Claim 1)

               The term “stable movement” appears in the preamble of

   Claim 1.    Plaintiff asserts that, in the context of the patent,

   the term “stable movement” is not limiting, and need not be

   construed.     (Pl. Mem. at 21.)     Defendants contend that the term

   is limiting and that the term is indefinite.          (Def. Mem. at 27-

   28.)    The court agrees with Plaintiff that “stable movement” is

   not limiting and need not be construed.

               Whether the preamble constitutes a limitation is

   determined “on review of the entire patent to gain an

   understanding of what the inventors actually invented and

   intended to encompass by the claim.”         Georgetown Rail Equipment

   Co. v. Holland L.P., 867 F.3d 1229, 1236 (Fed. Cir. 2017)

   (quoting Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc.,

   289 F.3d 801, 808 (Fed. Cir. 2002) (alteration omitted)).

                                        72
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 73 of 91 PageID #: 11557



   “Generally, the preamble does not limit the claims.”            Id.

   (quoting Allen Eng'g Corp. v. Bartell Indus., Inc., 299 F.3d

   1336, 1346 (Fed. Cir. 2002)).        A preamble may be limiting,

   however, if it:

            “recites essential structure or steps”; claims
            “depend[] on a particular disputed preamble phrase
            for antecedent basis”; the preamble “is essential to
            understand limitations or terms in the claim body”;
            the preamble “recit[es] additional structure or
            steps underscored as important by the
            specification”; or there was “clear reliance on the
            preamble during prosecution to distinguish the
            claimed invention from the prior art.”

   Georgetown Rail, 867 F.3d at 1236 (quoting Catalina Mktg., 289

   F.3d at 808).     “Conversely, a preamble is not limiting where a

   patentee defines a structurally complete invention in the claim

   body and uses the preamble only to state a purpose or intended

   use for the invention.”       Catalina Mktg., 289 F.3d at 808

   (quotation omitted).

               The statement of intended use here – “for stable

   movement” – is not limiting.        The term “stable movement” appears

   only in the preamble and is not repeated in the body of Claim 1.

   (See ‘4360 Patent at 05:62–06:17.)         No portion of the claim

   turns on the reference to “stable movement” in the preamble for

   antecedent basis.      Nor does “stable movement” recite a non-

   limiting purpose or intended use.         The body of Claim 1 defines a

   structurally complete convention, without reference to the term

   stable movement.

                                        73
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 74 of 91 PageID #: 11558



               Defendants argue that the term is not merely an

   explanatory reference to an unclaimed purpose, see Unwired

   Planet LLC v. Google Inc., No. 12-CV-504, 2015 WL 3378476, at

   *3-4 (D. Nev. May 26, 2015), aff’d in part, 660 F. App’x 974

   (Fed. Cir. 2016), but provides mandatory characteristics of the

   claimed system and context for the remainder of the claim (Def.

   Mem. at 28). 16    Defendants cite to portions of the specifications

   indicating that a purpose of this invention is to create a

   system which can “move the roof in a stable way.”           (Hr’g Tr. at

   405:02-04.)     But Defendants do not show that the term “stable

   movement” is necessary to understand Claim 1, given that it

   otherwise states a complete invention.

               Defendants further argue that it is wrong to focus on

   the reference to “stable movement” in the preamble, to the

   exclusion of the remainder of its terms.          (Def. Mem. at 29.)

   Defendants cite Koninklijke KPN N.V. v. Samsumg Elecs. Co.,

   Ltd., Nos. 14-CV-1165, 15-CV-948, 2016 WL 2610649, at *32 (E.D.

   Tex. May 6, 2016), which held that the court should not parse

   out the preamble into limiting and non-limiting language, as the

   language was too intertwined.        Here, by contrast, even if

   certain terms are necessary to provide an antecedent basis (see,


   16Defendants cite Cardiac Pacemakers, 296 F.3d 1106, which held that “[t]he
   words ‘for’ here generally signal claimed function.” But Cardiac Pacemakers
   is not an apt analogue. There, the “for” limitation appeared in the body of
   the claim, not just the preamble. See Cardiac Pacemakers, 296 F.3d at 1108,
   1114.

                                        74
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 75 of 91 PageID #: 11559



   e.g., “large overhead structural member” and “underlying

   structure”), “stable movement” can be parsed out as a non-

   limiting term, and it is not necessary to construe the entire

   preamble.    See TomTom, Inc. v. Adolph, 790 F.3d 1315, 1323 (Fed.

   Cir. 2015) (“That [a] phrase in the preamble . . . provides a

   necessary structure for [the] claim . . . does not necessarily

   convert the entire preamble into a limitation, particularly one

   that only states the intended use of the invention.”).            That the

   claim itself references the structural terms but not “stable

   movement” bolsters this conclusion.

               Defendants also argue that the term is limiting

   because Uni-Systems “relied on this purpose [during prosecution

   of the ‘4360 Patent] to overcome a rejection.”           (Def. Mem. at

   29.)    Defendants cite to the March 9, 2009 Amendment to the

   patent, which states that the “Applicant has not invented a

   bearing per se, it has invented a system for supporting a large

   overhead structural member that incorporate a conventional slide

   bearing with commercially available specifications.”            (Ex. 8, at

   9.)    But this statement addresses a Section 112 rejection, not a

   prior art rejection, and does not even reference the term

   “stable movement.”      So while “statements of intended use or

   asserted benefits in the preamble may, in rare instances, limit

   apparatus claims,” this occurs “only if,” unlike here, “the

   applicant clearly and unmistakably relied on those uses or

                                        75
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 76 of 91 PageID #: 11560



   benefits to distinguish prior art.”         Catalina Mktg., 289 F.3d at

   809.

               Therefore, the court finds that “stable movement” is

   not a limiting claim and need not be construed.

               ii.   “Limited Amount of Movement” (Claims 1, 14, & 21)

               The term “limited amount of movement” appears in Claim

   1 and is used to describe the movement of a large overhead

   structural member:

             [A] lateral release system for each of said
             transport mechanism, . . . for maintaining the
             transport mechanism in a predetermined orientation
             while simultaneously permitting a limited amount of
             movement of the large overhead structural member in
             a direction that is nonparallel to said
             predetermined path.

   (’4360 Patent at 06:07–13 (emphasis added).)          Plaintiff argues

   “limited amount of movement” does not require construction and

   should be assigned its plain and ordinary meaning.           (Pl. Mem. at

   30-31.)    Defendants argue that the phrase is indefinite, on the

   ground that the ’4360 Patent and its application history contain

   no information that would provide anyone, including a POSITA,

   with any understanding of what a “limited” amount of movement

   would be in context.      (Def. Mem. at 47-48.)      The court agrees

   with Plaintiff and finds that the phrase need not be construed

   beyond plain and ordinary meaning.         The word “limited” does not

   render the phrase “limited amount of movement” indefinite, as

   the meaning of the phrase and the use of the word “limited” is

                                        76
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 77 of 91 PageID #: 11561



   clear to a POSITA when read in the context of the instant

   invention.

               As the parties agree, Claim 1 describes the kind of

   movement at issue, namely, the “movement of the large overhead

   structural member in a direction that is nonparallel to [a]

   predetermined path.”      (‘4360 Patent at 06:12-13.)       Defendants,

   however, take issue with the lack of specific parameters guiding

   a reader as to how they should quantify an “amount” of movement,

   in determining whether that movement is actually “limited.”

   (Def. Mem. at 48.)      Although the claim and specification do not

   provide specific standards for measuring “limited” movement, a

   POSITA would understand from the patent the scope of movement

   sufficient to accommodate the variations identified in the ‘4360

   Patent.

               Indeed, a reader seeking guidance on the parameters of

   “limited amount of movement” could look to the ‘848 Provisional:




   (‘848 Provisional at 71.)       An illustration included therein,

   excerpted above, shows a “maximum bearing extension” of 1’6” on

   either side of the mechanism.        (Id.)   As Dr. Nair testified, a


                                        77
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 78 of 91 PageID #: 11562



   POSITA would understand that the “maximum bearing extension” of

   1’6” noted in the illustration in the ‘848 Provisional provides

   an example of the “metes and bounds” of limited movement within

   the meaning of the patent.       (See Nair Decl. ¶¶ 49-50.)

               Defendants are correct that the schematic drawing

   comes from the design for the Arizona Cardinals’ stadium and the

   exact dimensions may not apply in every case.          (Def. Mem. at

   50.)    As Dr. Nair testified, if two identical stadiums were

   built – one in Milwaukee and one in Miami – what constitutes

   “limited movement” would be different, as the stadia would have

   to account for different climates (e.g., hurricane frequency,

   temperature variation, snow).        (Hr’g Tr. at 163:23-164:03.)

   Yet, the evidence provides guidance as to both the type of

   movement at issue which would need to be accommodated by the

   system, and provides an example of the boundaries of said

   movement in the context of at least one embodiment, providing

   “reasonable certainty” to a POSITA as to the meaning of limited

   in this context.      See Nautilus, 572 U.S. at 901.

               Plaintiff also cites to several cases in which courts

   rejected arguments that the term “limited” was indefinite.             See,

   e.g., Qcue, Inc. v. Digonex Techs., Inc., No. 12-CA-484, 2013 WL

   4784120, at *3 (W.D. Tex. Sept. 5, 2013), aff’d, 575 F. App’x

   895 (Fed. Cir. 2014) (no construction of “limited quantity”).

   Defendants attempt to distinguish these cases, but their efforts

                                        78
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 79 of 91 PageID #: 11563



   are unavailing, as the specification and intrinsic evidence

   provides sufficient information for a POSITA to determine the

   scope of the claim.      See, e.g., Sonix Tech. Co. v. Publications

   Int’l, Ltd., 844 F.3d 1370, 1378 (Fed. Cir. 2017).

               As a result, the court finds that “limited amount of

   movement” should be given its plain and ordinary meaning.

             iii.     “Very Small Side Load” (Claims 1, 14, & 21)

               The term “very small side load” appears in Claims 1,

   14, and 21 as follows:

            [A] lateral release system for each of said
            transport mechanism . . . wherein said system
            transmits a very small side load to said single
            trolley rail with no need for additional lateral
            reinforcement.

   (’4360 Patent at 06:07-16; 07:01-09; 08:16-25 (emphasis added).)

   Plaintiff argues that “very small side load” should be

   interpreted in accordance with it plain and ordinary meaning,

   which Plaintiff asserts is “side load that is a small

   fraction (e.g., 20%) of the vertical load.”          (Pl. Mem. at 34.)

   Defendants argue Plaintiff’s proffered definition is “far from

   ‘plain and ordinary,’” and that “very small side load” is

   indefinite.      (Def. Mem. at 51-53.)

               Defendants argue that a POSITA would be unable to

   understand the meaning of the phrase “very small side load”

   using the available intrinsic and extrinsic evidence, thereby

   rendering the phrase indefinite.          Defendants base their argument

                                        79
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 80 of 91 PageID #: 11564



   on the principle that when claims employ words of degree, courts

   must look to the specification to determine if it provides a

   standard to measure the degree in order to avoid indefiniteness.

   See Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731

   F.2d 818, 826 (Fed. Cir. 1984).        According to defendant, the

   specification only references the phrase once without defining

   it, and the prosecution history only adds to the ambiguity of

   the term, by failing to add any objective measure of the term.

   (See Lack Decl. ¶ 83.)

               Defendants are correct that where a claim uses words

   of degree, the court should consider whether the specification

   “provides some standard for measuring that degree.” Seattle Box

   Co., 731 F.2d at 826. 17     Defendants note the specification




   17Plaintiff begins by pointing to a number of distinguishable cases and
   patents that found the use of “small” or “very small” not indefinite.
   Plaintiff cites a handful of cases where courts found that use of the
   relative term “small” did not qualify as indefinite, but those cases involved
   instances where the patents provided more specific intrinsic guidance as to
   the boundaries of “small” or “very small.” See, e.g., EcoServices, LLC v.
   Certified Aviation Servs., LLC, No. 16-CV-1824, 2017 WL 2783486, at *3 (C.D.
   Cal. May 18, 2017) (“[W]hen the entire claim itself is read, ‘small
   quantities’ is further defined as ‘an overpressure within the range of 50–80
   bars and at a liquid particle size in the range of 250–120 μm, and with a
   total volumetric flow through the nozzle or nozzles within the range of 0.5–
   60 l/min., and with a liquid particle velocity of 100–126 m/sec.’”); Godo
   Kaisha IP Bridge 1 v. Broadcom Ltd., No. 16-CV-134, 2016 WL 6611490, at *19-
   20 (E.D. Tex. Nov. 9, 2016) (“What is clear, however, is that the term ‘small
   dielectric constant’ in the context of the ‘980 Patent refers to a dielectric
   constant not greater than that of silicon dioxide.”). Plaintiff also cites
   patents which used the relative term “very small,” but did not cite portions
   of those patents using “very small” in the claim itself, but rather in other
   portions of the patent. (See, e.g., Ex. V, U.S. Patent No. 5,035,093, at
   05:13-16 (using “very small” in specification); Ex. W, U.S. Patent No.
   6,003,269, at 01:07-09 (using “very small” in background); Ex. X, U.S. Patent
   No. 4,581,860, at 02:02-06, 02:30-32).)

                                        80
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 81 of 91 PageID #: 11565



   mentions “very small side load” only once and, in doing so, does

   not provide a specific meaning for the term.          (See ‘4360 Patent

   at 05:46-51 (“This system is unique because it reduces the ratio

   of horizontal friction to vertical gravity, thus transmitting a

   very small side-load to the wheels an bearings for the main load

   supporting wheels on the main rails.”).)

               Plaintiff’s response to this argument points to the

   ‘848 Provisional, which Plaintiff states presents results from a

   bearing friction test of the lateral release system.            (Pl. Mem.

   at 35-36.)     The following table shows the test results:




                                        81
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 82 of 91 PageID #: 11566




   (‘848 Provisional at 51.)       Dr. Nair described this table as

   reflecting “results of tests of the release mechanism in which

   predetermined vertical loads are applied on the system and, for



                                        82
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 83 of 91 PageID #: 11567



   each vertical load, the horizontal load required to initiate

   sliding (‘static’ load) is measured.”         (Nair Decl. ¶ 52.) 18     In

   other words, in the test, once the vertical force was applied, a

   horizontal force was applied until lateral movement of the

   system began.     (See id.)    Per Dr. Nair, when a vertical load is

   applied, a friction force is generated between the bearing

   components of the lateral release system, and the “static load”

   noted above is the horizontal load that overcomes the friction

   and causes sliding to begin.        (Id.)   Plaintiff alleges a POSITA

   would understand from these figures that the side load is “very

   small” compared to the vertical load.         (Id. ¶ 53.) 19

               Defendants, however, raise valid objections to the

   notion that the above results define the scope of “very small

   side load.”     Defendants note that in the ‘848 Provisional, the




   18Defendants assert that Dr. Nair is not an expert in retractable-roof
   mechanization. (Def. Mem. at 54 n.17 (citing (Lack Decl. ¶ 11).) Dr. Nair
   submitted a supplemental declaration in response showing his experience with
   movable roof structures, and that he met, and exceeded, the qualifications
   necessary to qualify as a POSITA under Defendants’ definition. (Nair Supp.
   Decl. ¶¶ 3-5.)

   19Plaintiff also argues that “the file history also confirms that the term
   ‘very small side load’ is not indefinite” because “[a]t no time did the
   examiner reject claims 1, 14, and 21” as indefinite “based on the bounds of
   ‘very small side load.’” (Pl. Mem. at 37.) If Plaintiff were correct, no
   approved patent term would be found to be indefinite. Plaintiff further
   argues that during the October 6, 2008 Office Action, the examiner identified
   prior art which included claim language referencing a “very small side load,”
   and argues that the examiner’s discussion “exemplifies a clear understanding
   of this term.” (Id. (citing ‘4360 Patent File History, Oct. 6, 2008 Office
   Action, at 4-6, 13).) However, the examiner’s comments did not appear
   focused on the issue of “very small side load” and, again, the absence of an
   objection cannot as a rule be construed as meaning there was no
   indefiniteness issue.

                                        83
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 84 of 91 PageID #: 11568



   patentee declared that the invention is “unique because it

   produces the ratio of horizontal friction to vertical gravity of

   0.1 or less, thus transmitting a very small side-load to the

   wheels and bearings for the main load supporting wheels on the

   main rails.”     (‘848 Provisional at 6-7.)       Said ratio, however,

   did not appear in an almost identical statement in the patent

   itself.    (See Def. Mem. at 52; ‘4360 Patent at 05:46-51.)

   Defendants also note that the patentees, in distinguishing Doi,

   stated that Doi generated a “large and significant side load

   between the transport mechanism in the underlying structure.”

   (Ex. 15, June 23, 2008 Amendment, at 8.)          Defendants state that

   Plaintiff added “very small side load” to distinguish its

   invention from Doi, but did not provide specific calculations

   (or horizontal or vertical loads, coefficients of friction,

   etc.) corresponding to Doi’s side load.         (See Def. Mem. at 52.)

               More to the point, although Plaintiff argues its plain

   and ordinary definition is supported by Appendix C to the ‘848

   Application, based on a prototype friction test, the ‘848

   application cites a wide range of results for the test based on

   modifying different factors.        (See ’848 Application at 22 of

   80.)    The test results for the test noted above alone span from

   two percent to 22 percent, and Plaintiff provides no basis for

   why it selected 20 percent as the definition for “very small.”

   Similarly, the combination of duralon and hard chrome, employed

                                        84
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 85 of 91 PageID #: 11569



   to generate the above results, was not noted in the

   specification.     (Compare ‘4360 Patent at 05:01-20 (explaining

   that the bearing sleeves are “preferably fabricated from”

   duralon and the cylindrical guide shaft is “finished with an

   electroless nickel plating”).)

               The court further agrees that the presence of

   dependent claims providing for frictional ratios of 20 percent,

   15 percent, and 10 percent (see ‘4360 Patent at 06:22-30)

   contradicts Plaintiff’s proposed definition of the “plain and

   ordinary meaning.”      Plaintiff argues that a POSITA would

   understand a “very small side load” to be “a side load that is a

   small fraction (e.g., 20%) of the vertical load.”           (Pl. Mem. at

   34.)    Plaintiff has, on more than one occasion, argued correctly

   that reading a limitation from a dependent claim into an

   independent claim is not appropriate, particularly where the

   only difference between the two is the additional limitation set

   forth in the dependent claim.        As a dependent claim here sets

   forth a frictional ratio of 20 percent or less, that would

   suggest the independent claim is broader, and that the meaning

   of “very small side load” within the independent claim itself

   must also be broader.

               Accordingly, “very small side load” is indefinite.




                                        85
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 86 of 91 PageID #: 11570



               iv.   “No Need for Additional Lateral Reinforcement”
                     (Claims 1, 14, & 21)

               The term “no need for additional lateral

   reinforcement” appears in Claims 1, 14, and 21 as follows:

            [W]herein said [lateral release] system transmits a
            very small side load to said single trolley rail
            with no need for additional lateral reinforcement.

   (’4360 Patent at 06:14-16; 07:07-09; 08:23-25 (emphasis added).)

   Plaintiff argues the meaning of the phrase is “clear and

   unambiguous from [its] simple and straightforward words,” and

   should be construed in accordance with its plain and ordinary

   meaning.    (Pl. Mem. at 37.)     Defendant argues the proper

   construction of the phrase is “no additional lateral

   reinforcement.”     (Def. Mem. at 56-57.)      The court agrees with

   Plaintiff that no construction is necessary beyond plain and

   ordinary meaning.

               The meaning of “no need for additional lateral

   reinforcement” is clear from the claim’s language.           The disputed

   phrase, in context, provides that the lateral release system

   does not need additional lateral enforcement to transmit a very

   small side load.      This is an improvement on the prior art, which

   required a four bar linkage system. (See ’4360 Patent at 2:37-

   39; see also Nair Decl. ¶ 55 (citing ‘9360 patent, Figure 10).)

   Had the patentees intended for their invention to require no

   additional reinforcement, they could have said so, as they did



                                        86
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 87 of 91 PageID #: 11571



   in clarifying that the invention involved no additional rail.

   See Innova, 381 F.3d at 1119 (“[W]hen an applicant uses

   different terms in a claim, it is permissible to infer that he

   intended his choice of different terms to reflect a

   differentiation in the meaning of those terms.”).           Instead, they

   simply stated there was “no need” for additional reinforcement.

               Adopting Defendants’ proposed construction would

   unduly limit the scope of this term.         A court must “give meaning

   to all the words in [a] claimed term.”         Exxon Chem. Patents,

   Inc. v. Lubrizol Corp., 64 F.3d 1553, 1557 (Fed. Cir. 1995).             By

   changing the “lack of a need” for additional support into a

   definitive requirement that no additional reinforcement is

   present, Defendants unduly narrow the meaning of the term.             It

   is not appropriate to improperly read words out of a claim, see

   Apple Inc. v. Motorola Inc., 757 F.3d 1286, 1305 (Fed. Cir.

   2014) (“proposed construction contradicts the claim language

   because it reads ‘analyzer server’ out of the claim”), overruled

   on other grounds by Williamson, 792 F.3d 1339, and “claims are

   interpreted with an eye toward giving effect to all terms in the

   claim,” Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed.

   Cir. 2006).

               The prosecution history also shows that “no need”

   should not be read out of the claim.         In their representations

   during prosecution, the patentees on more than one occasion

                                        87
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 88 of 91 PageID #: 11572



   specified that one of the benefits of their invention is that no

   additional reinforcement is needed.         (June 23, 2008 Amendment

   (examples include “no lateral reinforcement or additional

   trolley rails are necessary,” “no additional lateral

   reinforcement is needed,” and “no need for additional lateral

   reinforcement”).)      Their representations are consistent with the

   plain meaning of the term, and do not suggest that reinforcement

   must be absent.

               Defendants, nevertheless, attempt to rely on the

   prosecution history to establish their proposed construction.

   (Def. Mem. at 56.)      The examiner initially rejected Claims 1 and

   21 (among others) as being “anticipated by Doi (US Patent

   5,896,708),” which, like the ‘4360 Patent, discloses “a system

   for supporting a large overhead structural member for stable

   movement with respect to an underlying structure.”           (Ex. U,

   ‘4360 Patent File History, Feb. 22, 2008 Office Action (citing

   Doi (US Patent 5,896,708)).)        The invention claimed in Doi

   provides lateral infringement using two side rails to support

   its lateral release mechanism.        (See id.)    In response to the

   objection, the patentees amended each independent claim in the

   ‘4360 Patent to include the limitation, “said system transmits a

   very small side load to said single trolley rail with no need

   for additional lateral reinforcement.”         (June 23, 2008 Amendment

   at 3-6.)    Defendants argue that, in context, the patentees’

                                        88
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 89 of 91 PageID #: 11573



   amendment must be construed as providing for no additional rail,

   because they expressly distinguished Doi, which required

   additional rail.      (Def. Mem. at 57.)     This overreaches and

   conflates two distinct limitations – the patentees distinguished

   Doi by indicating that their invention did not need additional

   reinforcement, not by indicating that it excluded iterations

   with additional reinforcement.

               Defendants inject a further dispute by questioning

   whether “no need for additional lateral reinforcement” modifies

   “a lateral release system,” not “said single trolley rail.”

   (Def. Supp. Mem. at 47-48.)       Defendants argue this construction

   is confirmed by Mr. Lack, who opined that a POSITA would read

   and understand this claim language to find that the “additional

   lateral reinforcement” refers to the lateral release system, not

   the rail.    (Tr. at 243:20-245:01.)       Defendants again cite to the

   patentees’ response to the Doi objection.          (Def. Supp. Mem. at

   48-49.)

               Defendants further assert that, if Uni-Systems is

   correct that “no need” should remain in the claim, the term is

   indefinite because it does not specify when additional

   reinforcement would be necessary.         (Def. Supp. Mem. at 48-49.)

   This is a red herring.       The patentees did not add this term to

   indicate that additional reinforcement may or may not be

   necessary, depending on the situation.         Rather, they simply

                                        89
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 90 of 91 PageID #: 11574



   indicated that their invention did not require additional

   reinforcement.     To the extent disputes arise, a POSITA, knowing

   the magnitude of the side load transmitted to the rail by the

   lateral release system, could determine if additional lateral

   reinforcement is necessary.       (See Nair. Supp. Decl. ¶ 42.)

                Consequently, “no need for additional lateral

   reinforcement” should be given its plain and ordinary meaning.

                                    Conclusion

                For the reasons set forth above, the court construes

   the disputed claim terms as stated in the following chart:

                    Term                       Adopted Construction

    tied arch                            an arch in which the ends are
                                         connected with a connecting
                                         member
    to assume most gravity               plain and ordinary meaning
    induced stress
    retention mechanism                  plain and ordinary meaning

    retention element                    wheels or their structural
                                         equivalents
    preventing said roof member          plain and ordinary meaning
    from being lifted upwardly
    . . . in the event of
    initiation of upward vertical
    movement




                                        90
Case 1:17-cv-00147-KAM-CLP Document 457 Filed 07/13/20 Page 91 of 91 PageID #: 11575



    a lateral release system for         plain and ordinary meaning
    each of said transport
    mechanism
    interposed between                   plain and ordinary meaning

    stable movement                      not a limiting term

    limited amount of movement           plain and ordinary meaning

    very small side load                 indefinite

    no need for additional               plain and ordinary meaning
    lateral reinforcement

   SO ORDERED.

   Dated:      July 13, 2020
               Brooklyn, New York


                                                  /s/
                                       Hon. Kiyo A. Matsumoto
                                       United States District Judge




                                        91
